 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

Between

 

CHP SURPRISE AZ REHAB OWNER, LLC
CHP LAS VEGAS NV REHAB OWNER, LLC,
CHP OKLAHOMA CITY OK REHAB OWNER, LLC,
CHP MISHAWAKA IN REHAB OWNER, LLC,
each, a Delaware limited liability company
(collectively, “Seller”)

 

and

 

GMR SURPRISE, LLC,
GMR LAS VEGAS, LLC,
GMR OKLAHOMA NORTHWEST, LLC,

 GMR SOUTH BEND, LLC
each, a Delaware limited liability company
(collectively, “Buyer”)

 

Properties:

 

9175 West Oquendo Road, Las Vegas, NV
13060 West Bell Road, Surprise, AZ
60205 Bodnar Boulevard, Mishawaka, IN
5401 West Memorial Road, Oklahoma City, OK


 

March 12, 2019

 

 

 

 

TABLE OF CONTENTS

 

      Page         1. Sale and Purchase 2       2. Purchase Price 2   2.1.
Deposit 3   2.2. Payment at Closing 3   2.3. Independent Consideration 3   2.4.
Allocation 3         3. Inspection Period 3   3.1. Entry 4   3.2. Inspection
Period 5   3.3. Title and Survey Matters 6         4. Representations,
Warranties and Covenants of Sellers 7   4.1. Representations and Warranties 7  
4.2. Change of Facts 11   4.3. Seller’s Knowledge 11   4.4. Survivability of
Representations and Warranties 11   4.5. Limitations Regarding Representations
and Warranties 12         5. Representations of Buyers 12   5.1. Authority 12  
5.2. No Conflict 12   5.3. OFAC Compliance 12         6. Conditions Precedent 12
  6.1. Conditions Precedent to Buyers’s Obligations 12   6.2. Conditions
Precedent to Seller’s Obligations 13         7. Failure of Conditions 14   7.1.
Failure of a Buyer Closing Condition 14   7.2. Failure of a Seller Closing
Condition 14         8. Pre-Closing Matters 15   8.1. Leasing Matters 15   8.2.
Adjustment of New Leasing Expenses 15   8.3. Adjustments of Leasing Expenses 15
  8.4. Termination for Default 15   8.5. Operation of Property 15   8.6.
Contracts 16   8.7. No Contracting for Sale of Property 16   8.8. No Liens on
Property 16

 

 i  

 

 

9. Closing; Deliveries 16   9.1. Time of Closing 16   9.2. Seller Deliveries 16
  9.3. Buyer Deliveries 18         10. Apportionments; Taxes; Expenses 18  
10.1. Apportionments 18   10.2. Closing Costs 19         11. Damage or
Destruction; Condemnation; Insurance 20       12. Remedies 20   12.1. Buyer
Default 20   12.2. Seller Default 21         13. Possession 21       14. Notice
21       15. Advisors 22       16. Escrow Agent 22   16.1. Obligations 22  
16.2. Reliance 23   16.3. Indemnification 23   16.4. Disputes 23   16.5. Counsel
23   16.6. Interest 23         17. Indemnification 24   17.1. Survival 24  
17.2. Seller’s Indemnification 24   17.3. Buyer’s Indemnification 24   17.4.
Indemnification Procedure; Notice of Indemnification Claim 25   17.5. Guarantor
Guaranty 26         18. Miscellaneous 26   18.1. Assignability 26   18.2.
Governing Law; Bind and Inure 26   18.3. Recording 26   18.4. Time of the
Essence 26   18.5. Further Assurances 26   18.6. Exclusivity 26   18.7.
Intentionally Omitted 26   18.8. Headings 26   18.9. Counterparts; Electronic
Signatures 27   18.10. Exhibits 27   18.11. Use of Proceeds to Clear Title 27

 



 ii  

 

 

  18.12. Submission not an Offer or Option 27   18.13. Entire Agreement;
Amendments 27   18.14. Attorneys’ Fees 27   18.15. Waiver of Jury Trial 27  
18.16. No Waiver 28   18.17. Rules of Construction 28   18.18. Confidentiality
28   18.19. Joint and Several Liability 28   18.20. Section 1031 Exchange 29  
18.21. REIT Status 29

 

 iii  

 

 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into effective as
of the 12th day of March, 2019 (the “Effective Date”), by and between CHP
SURPRISE AZ REHAB OWNER, LLC (the “Arizona Property Seller”), CHP MISHAWAKA IN
REHAB OWNER, LLC (the “Indiana Property Seller”), CHP LAS VEGAS NV REHAB OWNER,
LLC (the “Nevada Property Seller”), and CHP OKLAHOMA CITY OK REHAB OWNER, LLC
(the “Oklahoma Property Seller”), each, a Delaware limited liability company
(each, a “Seller” and collectively, the “Sellers”); and GMR SURPRISE, LLC (the
“Arizona Property Buyer”), GMR SOUTH BEND, LLC (the “Indiana Property Buyer”),
GMR LAS VEGAS, LLC (the “Nevada Property Buyer”), and GMR OKLAHOMA NORTHWEST,
LLC (the “Oklahoma Property Buyer”), each, a Delaware limited liability company
(each, a “Buyer,” and collectively, “Buyers”). First American Title Insurance
Company (“Escrow Agent”) joins in this Agreement for the limited purposes set
forth herein.

 

BACKGROUND

 

A.          This Agreement is made with reference to the following property
(collectively, the “Property”):

 

(1)         Each Seller’s fee interest in those certain real properties located
at (i) 13060 West Bell Road, Surprise, AZ (the “Arizona Property”), (ii) 60205
Bodnar Boulevard, Mishawaka, IN (the “Indiana Property”), (iii) 9175 West
Oquendo Road, Las Vegas, NV (the “Nevada Property”), and (iv) 5401 West Memorial
Road, Oklahoma City, OK (the “Oklahoma Property,” and together with the Nevada
Property, the Arizona Property, the Indiana Property, collectively, the
“Properties”), which land is more particularly described on Exhibit “A” attached
hereto and incorporated herein by this reference, together with all easements,
rights and privileges appurtenant thereto, if any (collectively, the “Land”);

 

(2)         All of each Seller’s right, title and interest in and to the medical
office building located upon the Land (the “Building”), together with all
improvements, structures, fixtures and parking areas located on the Land, if
any, and appurtenant thereto (the Building and such improvements, structures,
fixtures and parking areas being hereinafter collectively referred to as the
“Improvements,” and the Land and the Improvements being hereinafter collectively
referred to as the “Real Property”);

 

(3)         All of each Seller’s right, title and interest in and to the tenant
leases relating to the Improvements and other occupancy agreements with tenants
occupying or using all or any portion of the Real Property (collectively with
all amendments thereto, the “Leases”), any and all security deposits, letters of
credit, advance rental, letters of credit or like payments, if any, held by such
Seller (collectively, the “Security Deposits”), and all guaranties of the
Leases, if any, held by such Seller;

 

(4)         All of each Seller’s right, title and interest in and to all
fixtures, equipment, appliances, and other personal property of every nature and
description attached or pertaining to, or otherwise used in connection with, the
Real Property, owned by such Seller and located within the Real Property but
expressly excluding any of the foregoing owned or leased by any tenant and any
personal property owned or leased by a third party (the “Personal Property”), it
being agreed that Personal Property owned or leased by tenant and/or a third
party shall include but not be limited to all accounting software or related
items, computers, network equipment, furniture, artwork and medical equipment;
and

 

 1 

 

 

(5)         All of each Seller’s right, title and interest in and to all
intangible rights and property used or useful in connection with the foregoing,
if any, including, without limitation, all books, records, files, development
rights, contract rights, guaranties, licenses, plans, drawings, customer lists,
manuals, engineering data, procedures, systems, computer programs, models,
blueprints, plans, design specifications, equipment lists, parts lists,
descriptions, data, art work, advertising material, permits and warranties and
all of such Seller’s rights, title and interest, if any, in and to any service
marks, logos or any trade names as well as all of such Seller’s rights and
remedies under all construction, design and related agreements relating
exclusively to the Building (collectively, the “Intangible Property”).

 

B.           Sellers are prepared to sell, transfer and convey the Properties to
Buyers, and Buyers are prepared to purchase and accept the same from Sellers,
all for the Purchase Price and on the other terms and conditions hereinafter set
forth.

 

TERMS AND CONDITIONS

 

In consideration of the mutual covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree:

 

1.            Sale and Purchase. Sellers hereby agree to sell, transfer and
convey the Properties to Buyers, and Buyers hereby agree to purchase and accept
the Properties from Sellers, in each case for the Purchase Price and subject to
the other terms and conditions set forth in this Agreement.

 

2.            Purchase Price. The purchase price for the Properties (the
“Purchase Price”) shall be Ninety-Four Million and 00/100 Dollars
($94,000,000.00) and allocated with respect to each Property as follows;
provided, that if the Earn-Out Sale (as defined below) takes place as set forth
below, then the Purchase Price shall increase to Ninety-Five Million and 00/100
Dollars ($95,000,000.00):

 

Property:     Allocated Purchase Price:  (i)  Indiana Property  $16,000,000.00 
(ii)  Nevada Property  $21,500,000.00  (iii)  Oklahoma Property  $28,000,000.00 
(iv)  Arizona Property  $28,500,000.00 

 

The Purchase Price shall be subject to an increase to $95,000,000 upon the
consummation of the Earn-Out Sale (as defined below). If the Earn-Out Sale
occurs on or before May 31, 2019, Sellers shall receive an earn-out in the
amount of One Million Dollars ($1,000,000) (the “Earn-Out Amount”), which Buyers
shall pay in a single lump-sum payment upon the expiration of the Survival
Period in Section 17.1, subject to Seller’s satisfaction of the conditions set
forth on Schedule 2 attached hereto and by this reference made a part hereof.
Buyers’ obligation with respect to the foregoing earn-out shall expressly
survive Closing.

 

 2 

 

 

The Purchase Price, subject to the terms and conditions hereinafter set forth,
shall be paid to Sellers by Buyers as follows:

 

2.1.        Deposit. Within three (3) Business Days (as defined below) following
the mutual execution and delivery of this Agreement by Buyers and Sellers,
Buyers shall deliver to Escrow Agent a deposit in the amount of One Million Five
Hundred Thousand and 00/100 Dollars ($1,500,000.00) (together with any interest
thereon, the “Deposit”). The Deposit shall be delivered to Escrow Agent in
immediately available funds, to be held in escrow and delivered in accordance
with this Agreement at the following address: First American Title Insurance
Company, 420 S. Orange Avenue, Suite 250, Orlando, FL 32801, attention: Metta
Grier, Senior Commercial Closer, telephone: (407) 541-3224, e-mail:
mgrier@firstam.com, to work in conjunction with Brian Serikaku, Senior Escrow
Officer, telephone: (213) 271-1774, facsimile: (877) 398-1603, e-mail:
bmserikaku@firstam.com.

 

2.2.        Payment at Closing. At the consummation of the transaction
contemplated hereby (the “Closing”), Buyers shall deliver to Escrow Agent cash
or immediately available funds in an amount equal to the Purchase Price, less
the Deposit. The Purchase Price, subject to adjustments and apportionments as
set forth herein, shall be paid at the Closing by wire transfer of immediately
available federal funds, transferred to the order or account of Sellers or such
other person as Sellers may designate in writing, subject to the terms of the
Post-Closing Escrow Agreement (as defined in Section 17.1, below).

 

The delivery and recording of documents and the disbursement of funds shall be
effectuated through the Escrow Agent at the Closing and pursuant to the closing
instructions from the parties hereto, which closing instructions shall not
modify or diminish the parties’ respective obligations hereunder.

 

2.3.        Independent Consideration. Sellers and Buyers acknowledge and agree
that One Hundred Dollars ($100.00) of the Deposit shall be paid to Sellers if
this Agreement is terminated for any reason (the “Independent Contract
Consideration”), in addition to any other rights Sellers may have hereunder.
Moreover, Sellers and Buyers acknowledge and agree that the Independent Contract
Consideration has been bargained for and agreed to as additional consideration
for Sellers’ execution and delivery of this Agreement and is non-refundable to
Buyers.

 

2.4.        Allocation. Sellers and Buyers acknowledge that the Purchase Price
shall be allocated between the Land and the Personal Property for title
insurance and transfer tax purposes as [set forth in Paragraph 2 above, or
otherwise as] may be mutually determined by Buyers and Sellers in their
reasonable discretion prior to the expiration of the Inspection Period.
Otherwise, the Parties shall be free to allocate the Purchase Price as they
reasonably see fit.

 

3.            Inspection Period. No later than three (3) Business Days after the
Effective Date, Sellers shall, to the extent the items are in Sellers’
possession or are readily available to Sellers, deliver to Buyers accurate and
complete copies of all of the information set forth on Exhibit “K” with respect
to each Property (collectively, the “Property Information”). All Property
Information shall be delivered to Attention: Alfonzo Leon, Chief Investment
Officer, Global Medical REIT, address: 2 Bethesda Metro Center, Suite 440,
Bethesda, MD 20814, telephone: (202)       524-6853, facsimile:
(202)       380-0891, e-mail: AlfonzoL@globalmedicalreit.com.

 

 3 

 

 

3.1.        Entry. During the Inspection Period (as defined below), subject to
the terms of the Leases affecting the Property, Buyers and their agents and
representatives shall be permitted reasonable access to the Properties at
reasonable times, at their own risk and following not less than two (2) Business
Days prior written notice to Sellers, which notice may be by e-mail to Matt
Ragsdale at matt.ragsdale@cnl.com with a copy to Michael Tetrick at
mike.tetrick@cnl.com and Tracey Bracco at tracey.bracco@cnl.com, for the sole
purpose of conducting such inspections; provided, however, that it is expressly
understood and agreed by the Buyers that in no event shall Buyers be entitled to
conduct any Phase II environmental inspection without Sellers’ prior written
consent. In cooperation with the Sellers, Buyers will schedule and conduct
Inspections so as not to unreasonably interfere with the Properties and the
businesses conducted thereon. During the course of their assessment of the
Properties, Buyers agree that Buyers shall speak only with such personnel as any
applicable Seller may approve in advance, which approval shall not be
unreasonably withheld, conditioned or delayed. Buyers may conduct inspections to
the extent permitted by the Leases. In cooperation with the Buyers, the Sellers
will use commercially reasonable efforts to schedule interviews and inspections
with tenants of the Properties identified by the Buyers. Any applicable Seller
shall have the right to accompany a Buyer while a Buyer is at any of the
Properties conducting Inspections or at any time when a Buyer is conducting
interviews, wherever located. Buyers shall cooperate with the applicable Seller
in complying with the terms and conditions of any such Leases during such
interviews and/or Inspections.

 

All inspections shall be conducted in a competent and professional manner, in
accordance with applicable industry standards and at Buyers’ sole cost and
expense. Buyers shall use commercially reasonable efforts to ensure that all
parties involved in conducting the Inspections conduct themselves with the level
of skill and care generally exercised by recognized professionals in those
fields and in full compliance with applicable laws, regulations, orders, and
ordinances. If Buyers intend to take any sample from any Properties in
connection with any physical investigations permitted herein, then Buyers shall
give reasonable advance notice to the applicable Seller to enable such Seller to
have the opportunity to simultaneously obtain a similar sample in order to allow
such Seller, if it so chooses, to perform its own analysis. Buyers shall,
immediately after any entry, inspection or test, restore the applicable
Property, in all material respects and at its sole cost, to the condition which
existed immediately prior thereto (to the extent practicable), including
replacing paving and landscaping. The foregoing restoration obligations of
Buyers shall survive the Closing or earlier termination of this Agreement.

 

Buyers hereby agree to indemnify, save, insure, pay, defend, protect, and hold
harmless Sellers from and against any and all damage or loss, including
reasonable out of pocket attorneys’ fees and court costs that are sustained or
incurred as a result of, and all death, personal injury, or property damage
caused by or related to Buyers or any the inspections conducted pursuant to this
Agreement. Notwithstanding anything in this Agreement to the contrary, Buyers
shall not have any liability hereunder to the extent arising out of (i) the
discovery of any pre- existing condition at any of the Properties, (ii) the
gross negligence or intentional misconduct of Sellers or any of their respective
agents, employees, contractors, consultants, representatives, members and
officers, or (iii) any punitive or special damages. The indemnity obligation of
this Section 3.1 shall survive the Closing or any earlier termination of this
Agreement.

 

 4 

 

 

In addition to, and without limiting, Buyers’ obligations under this Section
3.1, Buyers agree to not disclose the results of any inspections or of any other
analyses of the Properties and the businesses conducted thereon that are
obtained or conducted by or on behalf of Buyer to any governmental authority
unless expressly required to do so by applicable law, in which event Buyers
shall:

 

(a)          promptly notify Sellers in advance of such planned disclosure and
the reasons therefor, and provide Sellers the opportunity to comment in advance
upon any communications, filings, reports, correspondence or other writings to
be provided to any governmental authority and to participate in any meetings or
communications with such governmental authority relating in any way to such
disclosures;

 

(b)          make good-faith efforts to take into account, in any
communications, filings, reports, correspondence, writings or meetings with or
submitted to any governmental authority, any comments provided or positions
advocated by Sellers in any way to such disclosures;

 

(c)          concurrently provide Sellers with copies of all material reports,
documents or information submitted or reported to any governmental authority in
connection with such disclosures; and

 

(d)          promptly provide Sellers with copies of all material correspondence
received from a governmental authority relating to such disclosures.

 

3.2.      Inspection Period. The term “Inspection Period,” as used herein, shall
mean the period commencing on the Effective Date and ending at 5:00 p.m. Eastern
time on March 15, 2019.

 

3.2.1.          If Buyers approve of all due diligence matters and elect to
proceed with the closing of the transaction, then on or prior to the expiration
of the Inspection Period, Buyers shall provide Sellers with written notice
thereof (the “Approval Notice”), in which event the contingency provided for in
this Section 3.2 shall no longer be applicable, and this Agreement shall
continue in full force and effect.

 

3.2.2.          Buyers may terminate this Agreement in their sole discretion for
any reason or no reason either by giving written notice of such election to
Sellers at any time prior to the expiration of the Inspection Period or by
failing to provide Sellers with the Approval Notice prior to the expiration of
the Inspection Period (which shall be deemed Buyers’ disapproval of Buyers’ due
diligence). In either case, the Deposit shall automatically be refunded and
returned forthwith to Buyers without any action or approval required on the
Sellers’ part and, except as expressly set forth herein, neither party shall
have any further liability or obligation to the other hereunder.

 

 5 

 

 

3.3.       Title and Survey Matters. Sellers shall use commercially reasonable
efforts to cause Escrow Agent (in its capacity as title company issuing the
title policy described below, (“Title Company”)) to furnish to Buyers and
Sellers, within five (5) Business Days following the Effective Date, a
preliminary title report (each, a “Title Report”) with respect to each Property
together with copies of all instruments listed as exceptions to title. Buyers
will have until the end of the Inspection Period to give written notice to
Sellers specifying Buyers’ objections to each Title Report, title exceptions
listed therein, and the applicable survey (collectively, “Title Objections”), if
any. If Buyers timely notify Sellers in writing of the Title Objections, Sellers
shall have three (3) Business Days after receipt of such notice (the “Title Cure
Period”) to elect (but shall have no obligation whatsoever) to cure any Title
Objection, and if so elected, shall either (a) satisfy the Title Objections at
Sellers’ sole cost and expense and cause the Title Company to revise the
applicable Title Report to reflect such satisfaction, or (b) provide Buyers and
the Title Company with satisfactory evidence that Sellers can and will cure such
Title Objections prior to or at the Closing; provided, however, Sellers shall be
obligated to remove, pay and/or satisfy prior to or at the Closing any monetary
liens created by the action or inaction of a Seller against each Property (each,
a “Monetary Lien”). Failure by Sellers to timely respond in writing to any Title
Objections shall be deemed Sellers’ decision not to cure any Title Objections.
If Sellers elect not to satisfy any of the Title Objections or otherwise fails
to satisfy the Title Objections within the Title Cure Period, Buyers shall have
the option, exercisable within two (2) Business Days after the expiration of the
Title Cure Period, to either (i) waive the unsatisfied Title Objections, in
which event the unsatisfied Title Objections will become Permitted Exceptions
(hereinafter defined), or (ii) terminate this Agreement in which event the
Deposit shall automatically be refunded and returned forthwith to Buyers and,
except as expressly set forth herein, neither party shall have any further
liability or obligation to the other hereunder. If Buyers fail to notify Sellers
in writing within two (2) Business Days after the expiration of the Title Cure
Period that Buyers have elected to terminate this Agreement pursuant to this
Section 3.3. then Buyers shall be deemed to have waived all unsatisfied Title
Objections. If, after the expiration of the Inspection Period, Title Company
amends or adds any exception to the Title Report other than at the request of
Buyers (including any liens against the Property for a liquidated amount that
Sellers are not obligated hereunder to satisfy at the Closing), the Title
Company will notify Buyers and Sellers immediately. Within two (2) Business Days
after Buyers receive notice from Title Company (and the Closing Date shall be
extended if needed so that the Closing shall not occur prior to the end of such
two (2) Business Day period), together with a copy of such intervening lien or
matter, Buyers shall notify Sellers in writing of any objections thereto (a
“Supplemental Title Objection”). If Buyers fail to notify Sellers of such
Supplemental Title Objection within such two (2) Business Day period, Buyers
shall be deemed to have waived any objection and approved all such exceptions.
If the Supplemental Title Objection is material and adverse to any Property, is
not caused by Buyers and Sellers do not agree to remove such matter (other than
any Monetary Lien), then Buyers may within two (2) Business Days after the
Supplemental Title Objection, elect either (i) to terminate this Agreement in
which event the Deposit shall automatically be refunded and returned forthwith
to Buyers and, except as expressly set forth herein, neither party shall have
any further liability or obligation to the other hereunder, or (ii) request an
extension of the Closing Date of up to ten (10) days to allow the parties to
continue to negotiate in good faith a cure reasonably acceptable to both parties
to any such Supplemental Title Objection. If Sellers have not received written
notice from Buyers that Buyers have elected to terminate this Agreement within
such two (2) Business Day period of time or request such an extension of the
Closing Date, then Buyers shall be deemed to have waived any unsatisfied
Supplemental Title Objection. “Permitted Exceptions” shall mean any title or
survey item, other than Monetary Liens: (i) not raised as Title Objections by
Buyers, or (ii) raised as Title Objections by Buyers but thereafter waived or
deemed waived.

 

 6 

 

 

Buyers shall have the right, but are not obligated, to obtain a current survey
of the Properties which shall be at Buyers’ sole expense. Sellers shall not have
any obligation to provide affidavits of no change or the like with respect to
the Properties.

 

3.4.       Owner’s Association Estoppel Certificates. Within three (3) Business
Days following the Effective Date, Seller shall request and thereafter use
commercially reasonable efforts to obtain estoppel certificates as to the
declaration of covenants and restrictions in effect with respect to the Indiana
Property and the Oklahoma Property, which estoppel certificates shall: (i) be
executed by the applicable owner’s association entitled to enforce such
document; and (ii) be substantially in the form that Sellers provided separately
to Buyers and that had been delivered to Sellers in connection their acquisition
of the Properties in 2014.

 

4.           Representations, Warranties and Covenants of Sellers.

 

4.1.         Representations and Warranties. Each Seller represents and warrants
to Buyers as follows:

 

4.1.1.          Authority. Seller has all requisite power and authority to enter
into this Agreement and perform its obligations hereunder. The execution,
delivery and performance of this Agreement and all documents contemplated hereby
by Seller has been duly and validly authorized by all necessary action on the
part of Seller, and all required consents and approvals have been duly obtained
(other than waiver of the Oklahoma ROFR. as defined in Section 4.1.29 below) and
will not result in a breach of any of the terms or provisions of, or constitute
a default under any indenture, agreement or instrument to which such Seller is a
party. This Agreement is a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, subject to the effect
of applicable bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws affecting the rights of creditors generally.

 

4.1.2.          No Conflict. Neither the execution, delivery or performance of
this Agreement nor compliance herewith (i) conflicts or will conflict with or
results or will result in a breach of or constitutes or will constitute a
default under (a) any agreement or instrument to which Seller is a party or by
which all or any part of the applicable Property is bound or (b) any law or any
order, writ, injunction or decree of any court or governmental authority, (ii)
results in the creation or imposition of any lien, charge or encumbrance upon
its property pursuant to any such agreement or instrument, or (iii) violates any
restriction, requirement, covenant or condition to which all or any part of the
applicable Property is bound.

 

4.1.3.          OFAC Compliance. Sellers are currently in compliance with and
shall at all times during the term of this Agreement (including any extension
thereof) remain in compliance with the regulations of Office of Foreign Assets
Control (“OFAC”) (including those named on OFAC’s Specially Designated Nationals
and Blocked Persons List) and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.

 

 7 

 

 

4.1.4.          No Governmental Authority Required. To Seller’s knowledge, no
authorization, consent or approval of any governmental authority (including,
without limitation, courts) is required for the execution and delivery by Seller
of this Agreement or the performance of its obligations hereunder. The Seller
has not entered into any agreements with any governmental agencies that would
preclude the execution and delivery by Seller of this Agreement or the
performance of its obligations hereunder.

 

4.1.5.          Credit of the Property. Seller has not (i) made a general
assignment for the benefit of creditors, (ii) filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by Seller’s
creditors, (iii) suffered the appointment of a receiver to take possession of
all or substantially all of Seller’s assets, (iv) suffered the attachment or
other judicial seizure of all, or substantially all, of Seller’s assets, (v)
admitted in writing its inability to pay its debts as they come due or (vi) made
an offer of settlement, extension or composition to its creditors generally.

 

4.1.6.          Governmental Commitments. Seller has not entered into any
material commitments or agreements with any governmental authorities or agencies
affecting the applicable Property.

 

4.1.7.          Leases. Seller has delivered or made available to Buyers true
and complete copies of the Leases with respect to the applicable Property. The
list of Leases set forth on Exhibit “B” (the “Capital Leases”) attached hereto
is true, correct and complete. Each of the Leases is in full force and effect.
Seller is “landlord” or “lessor” under the Leases and is entitled to assign to
Buyer, without the consent of any party, the Leases. Seller has no ownership
interest in, or any other affiliation with, any tenant. Other than the Capital
Leases, there are no other leases. There are no rights to renew, extend or
terminate the Leases or expand any tenant lease premises, except as shown in the
Leases. There is no Lease which provides that a tenant pays rent in the form of
percentage rent. No rent or other payments have been collected in advance for
more than one (1) month and no rents or other deposits are held by Seller,
except the security deposits described in the Leases and rent for the current
month. Neither Seller nor, to Seller’s knowledge, any tenant is in default under
its respective Lease, and there exists no condition or circumstance or written
notice of any condition or circumstance which, with the passage of time, would
constitute a default under any of the Leases by any party. No tenant has
asserted any written claim of offset or other defense in respect of its or
Seller’s obligations under its respective Lease. To Seller’s knowledge, no
tenant has (i) filed for bankruptcy or taken any similar debtor-protection
measure, (ii) defaulted under its Lease, (iii) discontinued operations at the
Property or (iv) given notice of its intention to do any of the foregoing.

 

4.1.8.          No Condemnation. Seller has not received any written notice of
any pending or contemplated condemnation, eminent domain or similar proceeding
with respect to all or any portion of the applicable Real Property and, to
Seller’s knowledge, no such proceedings are threatened.

 

 8 

 

 

4.1.9.          Contracts. There are no construction, management, commission,
brokerage, leasing, service, equipment, supply, maintenance or concession
agreements entered into by or on behalf of Seller in effect with respect to the
applicable Real Property or the Personal Property which cannot be terminated
upon thirty (30) days’ prior written notice, without penalty, except as set
forth in Exhibit “C” (collectively, the “Contracts”). Seller has delivered or
made available to Buyers true and complete copies of the Contracts. Seller has
not, within the last year, received any written notice of any default under any
contract that has not been cured or waived. To Seller’s knowledge, neither
Seller nor any counterparty is in material default under any Contracts, and no
event exists which, with the passage of time or the giving of notice or both,
will become a material default thereunder on the part of Seller or any
counterparty.

 

4.1.10.         Tenant Improvement Allowances. Except with respect to the
capital expenditure reserve account and other restricted accounts set forth in
Schedule 10.1.5. there are no tenant improvement allowances, tenant improvement
obligations of Landlord, leasing commissions and/or rent concessions with
respect to any of the Leases, and as set forth in Section 17. 1, Seller shall
remain solely liable for any such allowances, obligations, commission or
concessions that to the extent not disclosed to Buyers on Schedule 10.1.5.

 

4.1.11.         Correction of Conditions. Seller has not received any written
notice from any association, declarant or easement holder requiring the
correction of any condition with respect to the applicable Property, or any part
thereof, by reason of a violation of any other restrictions or covenants
recorded against such Property. To Seller’s knowledge, Seller is not in default
under any such document. To Seller’s knowledge, no other party subject to any
such document is in default.

 

4.1.12.         Compliance. Seller has not received any written notice from any
governmental agency requiring the correction of any condition with respect to
the applicable Property, or any part thereof, by reason of a violation of any
applicable federal, state, county or municipal law, code, rule or regulation
(including, but not limited to, those respecting the Americans With Disabilities
Act), which has not been cured or waived. To Seller’s knowledge, Seller and such
Property are in compliance with all applicable federal, state, county and
municipal laws, codes, rules and/or regulations, including without limitation
all applicable licenses, except to the extent where any such non-compliance
would not have a material adverse effect on such property. Seller has not
received written notice from any governmental agency or other body of any
existing violations of any federal, state, county or municipal laws, ordinances,
orders, codes, regulations or requirements affecting such Property which have
not been cured.

 

4.1.13.         Zoning. To Seller’s knowledge, the applicable Property is
properly zoned for its current use. Seller has not received written notice of
any proceeding to alter or restrict the zoning or other use restrictions
applicable to such Property.

 

4.1.14.         Intentionally Omitted.

 

4.1.15.         Property Permits. Seller has not received any written notice of
an intention to revoke or suspend any certificate of occupancy, license, or
permit issued in connection with the applicable Property.

 

 9 

 

 

4.1.16.         Intentionally Omitted.

 

4.1.17.         Intentionally Omitted.

 

4.1.18.         Hazardous Materials. To Seller’s knowledge, there are no
Hazardous Materials (as defined below) stored on, incorporated into, located on,
present in or used on the applicable Property in violation of, and requiring
remediation under, any laws, ordinances, statutes, codes, rules or regulations,
other than by tenants in compliance with applicable law. For purposes of this
Agreement, the term “Hazardous Materials” shall mean any substance which is or
contains: (i) any “hazardous substance” as now or hereafter defined in Section
101(14) of the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. § 9601, et seq.) (“CERCLA”) or any
regulations promulgated under CERCLA; (ii) any “hazardous waste” as now or
hereafter defined in the Recourse Conservation and Recovery Act (42 U.S.C. §
6901, et seq.) (“RCRA”) or regulations promulgated under RCRA; (iii) any
substance regulated by the Toxic Substances Control Act (15 U.S.C. § 2601, et
seq.); (iv) gasoline, diesel fuel or other petroleum hydrocarbons; (v) asbestos
and asbestos containing materials, in any form, whether friable or non-friable;
(vi) polychlorinated biphenyls; (vii) radon gas; or (viii) any additional
substances or materials which are now or hereafter classified or considered to
be hazardous or toxic under any laws, ordinances, statutes, codes, rules,
regulations, agreements, judgments, orders and decrees now or hereafter enacted,
promulgated, or amended, of the United States, the state, the county, the city
or any other political subdivision in which such Property is located and any
other political subdivision, agency or instrumentality exercising jurisdiction
over the owner of such Property, such Property or the use of such Property
relating to pollution, the protection or regulation of human health, natural
resources or the environment, or the emission, discharge, release or threatened
release of pollutants, contaminants, chemicals or industrial, toxic or hazardous
substances or waste into the environment (including, without limitation, ambient
air, surface water, ground water or land or soil).

 

4.1.19.         Litigation. No Seller has (i) been served or threatened in
writing with any court filing in any litigation with respect to any Property in
which Seller is named a party which has not been resolved, settled or dismissed
and which could result in a material or adverse impact on the Property or
Seller’s title to the Property or (ii) received written notice of any claim,
charge or complaint from any governmental authority pursuant to any
administrative, arbitration, or similar adjudicatory proceeding with respect to
any Property which has not been resolved, settled or dismissed.

 

4.1.20.         FIRPTA. Seller is not a “foreign person” as defined in Section
1445(f)(3) of the Internal Revenue Code.

 

4.1.21.         Intentionally Omitted.

 

4.1.22.         Intentionally Omitted.

 

4.1.23.         Intentionally Omitted.

 

4.1.24.         lntentionally Omitted.

 

 10 

 

 

4.1.25.         On-Site Employees. There are no on-site employees of Seller or
its affiliates at the applicable Property, and upon the Closing Date, Buyers
shall have no obligation to employ or continue to employ any individuals
employed by Seller or its affiliates in connection with such Property.

 

4.1.26.         Licenses and Permits. To Sellers’ knowledge, Sellers have made,
or will make, available to Purchasers a true and complete copy of the licenses
and permits relating to Seller’s ownership of the Properties that are in
Seller’s possession.

 

4.1.27.         Intentionally Omitted.

 

4.1.28.         Information. To Seller’s knowledge, all information given by
Seller to Buyers in this Agreement or in connection with the transactions
contemplated hereunder shall be true and accurate in every material respect as
of the date given.

 

4.1.29.         No Other Options. That certain Lease Agreement dated as of
October 17, 2011 (as amended and assigned, the “Oklahoma Property Lease”)
between the predecessor-in-interest to Oklahoma Property Owner, as landlord, and
Mercy Rehabilitation Hospital, LLC, an Oklahoma limited liability company, as
tenant (the “Oklahoma Property Tenant”), provides the Oklahoma Property Tenant
with a right of first refusal to purchase the Oklahoma Property as set forth in
more detail therein (the “Oklahoma Property ROFR”). To Seller’s knowledge, other
than the Oklahoma Property ROFR (which affects the Oklahoma Property only), this
Agreement and the Permitted Exceptions, the applicable Property is not subject
to any outstanding agreement(s) of sale or options, rights of first refusal or
other rights of purchase. Sellers shall use their commercially reasonable
efforts to cause the Oklahoma Property ROFR to be waived prior to the expiration
of the Inspection Period. If the Oklahoma Property Tenant exercises its right to
acquire the Oklahoma Property after the expiration of the Inspection Period,
then the Parties shall proceed to closing on all Properties other than the
Oklahoma Property and Sellers shall promptly upon written demand reimburse
Buyers for all reasonable, provable out-of-pocket costs (including without
limitation reasonable attorneys’ fees) incurred in connection with the Oklahoma
Property in an amount not to exceed Fifty Thousand and 00/100 ($50,000). In
addition, the Parties shall cooperate in good faith to take all actions and
execute all documents necessary or reasonably requested to effectuate the
removal of the Oklahoma Property from this Agreement and to ensure continued
compliance with all filing and reporting requirements in accordance with federal
laws and regulations, including, but not limited to, regulations promulgated by
the Securities and Exchange Commission.

 

4.2.         Change of Facts. Seller shall promptly notify Buyers, in writing,
of any event or condition known to Seller which occurs prior to the Closing,
which causes a material adverse change in the facts relating to, or the truth
of, any of the representations or warranties.

 

4.3.         Seller’s Knowledge. As used herein, “to Seller’s knowledge” shall
mean the actual, present knowledge of John Starr.

 

4.4.         Survivability of Representations and Warranties. The
representations and warranties of Sellers and Buyers set forth in this Agreement
are remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing and shall survive for six (6) months after
the Closing Date.

 



 11 

 

 

4.5.          Limitations Regarding Representations and Warranties. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED THAT SELLERS
ARE NOT MAKING AND HAVE NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS
OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE APPLICABLE
PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

BUYERS ACKNOWLEDGE AND AGREE THAT UPON CLOSING SELLERS SHALL SELL AND CONVEY TO
BUYERS AND BUYERS SHALL ACCEPT THE PROPERTIES “AS IS, WHERE IS, WITH ALL
FAULTS”, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, AND/OR IN THE
TRANSACTION DOCUMENTS REFERENCED HEREIN.

 

5.           Representations of Buyers. Each Buyer represents and warrants that:

 

5.1.         Authority. Buyer is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to enter into this Agreement and to
perform its obligations hereunder. The execution and delivery of this Agreement
by Buyer has been duly authorized.

 

5.2.         No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereunder on the part of Buyer
does not and will not violate any applicable law, ordinance, statute, rule,
regulation, order, decree or judgment, conflict with or result in the breach of
any material terms or provisions of, or constitute a default under, or result in
the creation or imposition of any lien, charge, or encumbrance upon any of the
property or assets of Buyer by reason of the terms of any contract, mortgage,
lien, lease, agreement, indenture, instrument or judgment to which Buyer is a
party or which is or purports to be binding upon Buyer or which otherwise
affects Buyer, which will not be discharged, assumed or released at the Closing.
No action by any federal, state or municipal or other governmental department,
commission, board, bureau or instrumentality is necessary to make this Agreement
a valid instrument binding upon Buyer in accordance with its terms.

 

5.3.         OFAC Compliance. Buyer is currently in compliance with and shall at
all times during the term of this Agreement (including any extension thereof)
remain in compliance with the regulations of OFAC (including those named on
OFAC’s Specially Designated Nationals and Blocked Persons List) and any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action relating thereto.

 

6.           Conditions Precedent.

 

6.1.         Conditions Precedent to Buyers’ Obligations. All of Buyers’
obligations hereunder are expressly conditioned on the satisfaction at or before
the time of Closing hereunder, or at or before such earlier time as may be
expressly stated below, of each of the following conditions (each a “Buyer
Closing Condition” and, collectively, the “Buyer Closing Conditions”):

 



 12 

 

 

6.1.1.          Accuracy of Representations. All of the representations and
warranties of Sellers contained in this Agreement shall have been true and
correct in all material respects when made, and shall be true and correct in all
material respects on the Closing Date with the same effect as if made on and as
of such date (except to the extent such representations and warranties relate to
a specific date, in which case, such representations and warranties shall be
true and correct in all respects as of such specific date).

 

6.1.2.          Performance. Sellers shall have performed, observed and complied
with all material covenants, agreements and conditions required by this
Agreement to be performed, observed and complied with on their part prior to or
as of Closing hereunder.

 

6.1.3.          Documents and Deliveries. All instruments and documents required
on Sellers’ part to effectuate this Agreement and the transactions contemplated
hereby shall be delivered at the Closing and shall be in form and substance
consistent with the requirements herein.

 

6.1.4.          Intentionally Deleted.

 

6.1.5.          Title Policy. On the Closing Date, the Title Company shall be
unconditionally obligated and prepared, subject to the payment of the applicable
title insurance premium and other related charges, to issue to Buyers a 2006
ALTA Owner’s Policy of Title Insurance, insuring the fee simple title to each
Real Property in the applicable Buyer with liability in the allocated amount of
the Purchase Price (as set forth in Section 2.4), subject only to the Permitted
Exceptions.

 

6.1.6.          Intentionally Omitted.

 

6.1.7.          Tenant Estoppel Certificates. Buyers shall have received from
Sellers no later than five (5) days prior to the Closing, estoppel certificates
from each of the tenants at the Properties either (a) substantially in the form
of Exhibit “L” attached hereto or (b) in such form as is permitted by such
tenant’s Lease (in either case, an “Estoppel Certificate” or “Estoppel
Certificates”). Further, Buyers shall have the right to review and approve all
Estoppel Certificates before such Estoppel Certificates are sent to any tenant
for execution. All Estoppel Certificates received shall be dated not more than
thirty (30) days prior to the Closing. Sellers shall use commercially reasonable
efforts to obtain the foregoing Estoppel Certificates.

 

6.1.8.          Subordination and Non-Disturbance Agreements (SNDAs). In
addition, upon request by Buyers’ lender, Sellers shall request from the tenants
at the Property, and promptly deliver to Buyers to the extent received, a
subordination, non-disturbance and attornment agreement (an “SNDA”) in such form
requested by the Buyers’ lender.

 

6.2.         Conditions Precedent to Seller’s Obligations. All of Sellers’
obligations hereunder are expressly conditioned on the satisfaction at or before
the time of Closing hereunder, or at or before such earlier time as may be
expressly stated below, of each of the following conditions (each a “Seller
Closing Condition” and, collectively, the “Seller Closing Conditions”):

 



 13 

 

 

6.2.1.          Accuracy of Representations. All of the representations and
warranties of Buyers contained in this Agreement shall have been true and
correct in all material respects when made, and shall be true and correct in all
material respects on the Closing Date with the same effect as if made on and as
of such date, except as the same may be modified as a result of matters
permitted by the terms of this Agreement (except to the extent such
representations and warranties relate to a specific date, in which case, such
representations and warranties shall be true and correct in all respects as of
such specific date).

 

6.2.2.          Performance. Buyers shall have performed, observed and complied
in all material respects with all covenants, agreements and conditions required
by this Agreement to be performed, observed and complied with on its part prior
to or as of Closing hereunder.

 

6.2.3.          Documents and Deliveries. All instruments and documents required
on Buyers’ part to effectuate this Agreement and the transactions contemplated
hereby shall be delivered at the Closing and shall be in form and substance
consistent with the requirements herein.

 

7.           Failure of Conditions.

 

7.1.        Failure of a Buyer Closing Condition.

 

7.1.1.          In the event a Buyer Closing Condition is not satisfied by the
Closing Date, then Buyers shall have the option, at Buyers’ sole discretion, to
(i) waive the applicable Buyer Closing Condition and proceed with Closing but
preserving its other rights and remedies hereunder, (ii) extend the Closing Date
for periods of up to one (1) calendar month each (each, an “Extension Period”)
in order to allow the parties sufficient time to diligently pursue all actions
reasonably necessary to satisfy such Buyer Closing Condition, and each Extension
Period shall be automatically exercised unless, at least ten (10) calendar days
prior to the then scheduled Closing Date, Buyers provide Sellers and Escrow
Agent with written notice that the Buyer Closing Condition has been satisfied,
or (iii) decline to proceed to the Closing. In the latter event, except as
expressly set forth herein, all obligations, liabilities and rights of the
parties under this Agreement shall terminate, and the Deposit shall be returned
to Buyers.

 

7.1.2.          Notwithstanding the foregoing, in the event that a Buyer Closing
Condition is not satisfied as a result of a breach by Sellers, Buyers shall have
the rights and remedies set forth in Section 12.2 herein.

 

7.2.        Failure of a Seller Closing Condition. In the event a Seller Closing
Condition is not satisfied by the Closing Date, then Seller shall have the
option, at Seller’s sole discretion, to (i) waive the applicable Seller Closing
Condition and proceed with Closing, or (ii) decline to proceed to the Closing.
In the latter event, if a Seller Closing Condition is not satisfied as a result
of a breach by Buyers, Sellers shall have the rights and remedies set forth in
Section 12.1 herein.

 

 14 

 

 

8.           Pre-Closing Matters. From and after the expiration of the
Inspection Period and until the Closing or earlier termination of this
Agreement, except as otherwise set forth below:

 

8.1.         Leasing Matters. Sellers shall not, without the written consent of
Buyers, which shall be at Buyers’ sole and absolute discretion (i) effect any
material change in any Lease, (ii) renew or extend the term of any Lease, unless
the same is an extension or expansion permitted pursuant to the terms of an
existing Lease, or (iii) enter into any new Lease or cancel or terminate any
Lease. When seeking consent to a new or modified Lease, Sellers shall provide
notice of the identity of the tenant, a term sheet or letter of intent
containing material business terms (including, without limitation, rent, expense
base, concessions, tenant improvement allowances, brokerage commissions, and
expansion and extension options) and whatever credit and background information
with respect to such tenant as Sellers customarily obtain in connection with
similar leases of the applicable Property. Buyers shall be deemed to have
consented to any proposed Lease or Lease modification if it has not responded to
Sellers within three (3) Business Days after receipt of such information.
Sellers shall deliver to Buyers copies of executed versions of any such
documents within three (3) Business Days after the full execution and delivery
thereof.

 

8.2.        Adjustment of New Leasing Expenses. Any tenant improvement costs,
rent abatements, rent concessions or brokerage commissions under Leases or
renewals, or any other tenant inducement provided by Sellers to any tenant,
entered into after the Effective Date in accordance with the terms of this
Agreement shall be paid by Sellers prior to the Closing or shall be credited to
Buyers at the Closing, if not paid by Sellers as of Closing.

 

8.3.        Adjustments of Leasing Expenses. Any tenant improvement costs, rent
abatements, concessions or commissions under Leases or renewals, or any other
tenant inducement provided by Sellers to any tenant, entered into prior to the
Effective Date, whether payable prior to or after the Closing, shall be Sellers’
responsibility and credited to Buyers at the Closing if not paid by Sellers
prior to the Closing. To the extent that any tenant terminates its Lease and
pays a termination penalty pursuant to the terms of its Lease, the termination
penalty shall be paid to Buyers and if paid to Sellers prior to the Closing,
shall be credited to Buyers at the Closing.

  

8.4.        Termination for Default. Notwithstanding anything in this Agreement
to the contrary, prior to the expiration of the Inspection Period, Sellers may
cancel or terminate any Lease or commence collection, unlawful detainer or other
remedial action against any tenant with Buyers’ consent, not to be unreasonably
withheld, upon the occurrence of a default by the tenant under said Lease.
Sellers shall deliver to Buyers copies of all default notices and correspondence
delivered to or received from any of the tenants in connection with the Leases
after the Effective Date of this Agreement.

 

8.5.         Operation of Property. From and after the date of this Agreement
and until the Closing or earlier termination of this Agreement, Sellers shall
continue enforcement of its rights and performance of its obligations as
landlord/lessor under the Leases in the ordinary course of business.

 

 15 

 

 

8.6.         Contracts. Buyers shall give notice to Sellers on or before the
expiration of the Inspection Period of any Contracts listed on Exhibit “C” which
Buyers elect to continue after the Closing (collectively, the “Assigned
Contracts”). The Assigned Contracts shall be assigned to and assumed by Buyers
at the Closing and Sellers shall take such steps as are reasonably necessary to
terminate all Contracts other than the Assigned Contracts. From and after the
Effective Date of this Agreement through the end of the inspection period, (i)
Sellers shall not enter into any new Contracts which are not terminable with
thirty (30) days or less or require a termination fee or penalty prior notice
without Buyers’ consent and (ii) Sellers shall provide Buyers with copies of any
new Contracts. From and after the expiration of the Inspection Period, Sellers
shall not enter into any new Contracts without the prior written consent of
Buyers, which consent shall not be unreasonably withheld, conditioned or
delayed. Buyers shall be deemed to have consented to any proposed new Contract
if Buyers have not responded within three (3) Business Days after Sellers’
request for consent thereto and such Contract shall be deemed and become part of
the Assigned Contracts to be assigned to Buyers at the Closing.

 

8.7.         No Contracting for Sale of Property. Except as may be necessitated
by the Oklahoma Property ROFR, Sellers shall not enter into any contract or
other written agreement for sale of any Property with any other party and shall
not take any action which materially and negatively impacts the marketability
and/or value of any Property. Notwithstanding any provisions herein to the
contrary, Buyers shall have any and all rights and remedies available at law and
equity in the event Sellers do not comply with the preceding sentence.

 

8.8.          No Liens on Property. Sellers shall not voluntarily create any
liens, easements or other conditions affecting any portion of the Properties
without the prior written consent of Buyers, which shall not be unreasonably
withheld, conditioned or delayed.

 

9.           Closing; Deliveries.

 

9.1.        Time of Closing. The Closing shall take place on a mutually
agreeable date, which shall be no later than April 12, 2019 (such date, the
“Closing Date”) through an escrow closing with the Escrow Agent, unless
otherwise agreed to in writing by both Sellers and Buyers. If any date on which
the Closing would occur by operation of this Agreement is not a Business Day,
the Closing shall occur on the next Business Day; provided, that if the next
Business Day is a Monday, then the Closing shall occur on the next successive
Business Day. As used in this Agreement, “Business Day” shall mean any day which
is not a Saturday, a Sunday or a federal or state legal holiday.

 

9.2.         Sellers’ Deliveries. On or prior to the Closing Date, Sellers shall
deliver to Escrow Agent the following:

 

9.2.1.          One (1) original deed (the “Deed”) for each Real Property from
the applicable Seller, substantially in the form attached hereto as Exhibit “E”
(as modified to comply with the applicable laws of the county and state where
each such Real Property is located), duly executed and acknowledged by Seller.

 

 16 

 

 

9.2.2.          Original affidavits of property value, tax clearance or other
matters (each a “Property Value Affidavit”) duly executed and acknowledged by
the applicable Seller where required;

 

9.2.3.          Two (2) originals of a bill of sale (the “Bill of Sale”) for the
Personal Property from each Seller with respect to the applicable Property,
substantially in the form attached hereto as Exhibit “F,” duly executed by such
Seller.

 

9.2.4.          Two (2) originals of an assignment and assumption of Leases,
Contracts and Security Deposits (the “Assignment and Assumption of Leases,
Contracts and Security Deposits”) from each Seller with respect to the
applicable Property, substantially in the form attached hereto as Exhibit “G,”
duly executed by such Seller.

 

9.2.5.          Two (2) originals of an assignment of the Intangible Property
(the “Assignment of Intangible Property”) from each Seller with respect to the
applicable Property, substantially in the form attached hereto as Exhibit “H,”
duly executed by such Seller.

 

9.2.6.          Any customary certificates and affidavits, including, but not
limited to, a “gap” indemnity and an owner’s affidavit sufficient for Title
Company to issue, without extra charge, an owner’s policy of title insurance
free of any exceptions for unfiled mechanics’ or materialmen’s liens for work
performed by Sellers (but not any tenants) prior to the Closing, or for rights
of parties in possession other than pursuant to the Leases.

 

9.2.7.          One (1) original of a Non-Foreign Affidavit as required by the
Foreign Investors in Real Property Tax Act (“FIRPTA”), as amended, in the form
of Exhibit “I,” duly executed by each Seller.

 

9.2.8.          One (1) original of a certification by each Seller substantially
in the form attached hereto as Exhibit “J” that all representations and
warranties made by such Seller in Section 4 of this Agreement are true and
correct in all material respects on the Closing Date, except as may be set forth
in such certificate.

 

9.2.9.          Keys or combinations to all locks at the Properties, to the
extent in Sellers’ possession. Buyers hereby acknowledge and agree that Sellers
shall be permitted to make the items described in this Section 9.2.9 available
to Buyers at the Properties in lieu of delivering them to Escrow Agent.

 

9.2.10.         Originals of the Leases and copies of lease files at the Real
Properties, and originals of any Assigned Contracts, in each case to the extent
in Sellers’ possession. Buyers hereby acknowledge and agree that Sellers shall
be permitted to make the items described in this Section 9.2.10 available to
Buyers at the Properties in lieu of delivering them to Escrow Agent.

 

9.2.11.         Original letters of credit, if any, along with appropriate
transfer forms and any fees associated therewith.

 

9.2.12.         All other instruments and documents reasonably required to
effectuate this Agreement and the transactions contemplated thereby.

 

 17 

 

 

9.3.         Buyers’ Deliveries. On or prior to the Closing Date, Buyers shall
deliver to Escrow Agent the following:

 

9.3.1.          A wire transfer of the Purchase Price in the amount required
under Section 2.2 hereof (subject to the adjustments provided for in this
Agreement).

 

9.3.2.          A certification by each Buyer substantially in the form attached
hereto as Exhibit “J” that all representations and warranties made by such Buyer
in Section 5 of this Agreement are true and correct in all material respects on
the Closing Date, except as may be set forth in such certificate.

 

9.3.3.          One (1) original of each Property Value Affidavit, duly executed
by the applicable Buyer, to the extent required.

 

9.3.4.          Two (2) originals of each Bill of Sale, duly executed by the
applicable Buyer.

 

9.3.5.          Two (2) originals of each Assignment and Assumption of Leases,
Contracts and Security Deposits, duly executed by the applicable Buyer.

 

9.3.6.          Two (2) originals of each Assignment of Intangible Property,
duly executed by the applicable Buyer.

 

9.3.7.          All other instruments and documents reasonably required to
effectuate this Agreement and the transactions contemplated thereby.

 

10.            Apportionments; Taxes; Expenses.

 

10.1.     Apportionments.

 

10.1.1.          Taxes and Operating Expenses. Buyers and Sellers acknowledge
that the Lease for each Property is triple-net and, as such, the respective
tenants under the Leases are responsible for maintenance of the Properties and
the direct payment of taxes and insurance. As such, no pro-rations for taxes,
insurance or common area maintenance charges shall be necessary.

 

10.1.2.          Rents. Except for delinquent rent, all rent under the Leases
shall be prorated to the Closing Date on a collected basis. Delinquent rent
shall not be prorated but shall remain the property of Sellers. Payments
received from tenants from and after the Closing Date shall be applied first to
rents then due for the current period and then to amounts owed to Buyers with
respect to periods following the Closing, and then to rents delinquent as of the
Closing Date. Buyers shall use reasonable efforts to collect delinquent rents
for the benefit of Sellers, and shall cooperate with Sellers in the collection
of any delinquent amounts, but shall not be required to terminate any Leases or
evict any tenants.

 

10.1.3.          Charges under Assigned Contracts. The unpaid monetary
obligations of Sellers with respect to any of the Assigned Contracts shall be
prorated on a per diem basis as of the Closing Date.

 

 18 

 

 

10.1.4.          Security Deposits. The Security Deposits (together with any
accrued interest thereon as may be required by law or contract) shall be
transferred or credited to Buyers as of the Closing Date, and to the extent
Sellers have any Security Deposits held in the form of a letter of credit, such
letters of credit shall, at Sellers’ expense (to the extent not the
responsibility of the tenant under the applicable Lease), be transferred to
Buyers as of Closing.

 

10.1.5.          Capital Expenditure Reserve Accounts. Schedule 10.1.5 sets
forth a list of each capital expenditure reserve account or other restricted
account described in the Leases held by the Sellers. No later than three (3)
Business Days prior to the anticipated Closing Date, the Sellers shall deliver
to Buyers an updated version of this schedule, which shall provide the Sellers
best estimates of the amount contained in each such account as of the Closing
Date. Buyers shall receive a credit in an amount equal to the amount held as of
Closing in the capital expenditure reserve accounts described on Schedule
10.1.5. The Buyers acknowledge that, effective as of the Closing, the Buyers
shall be responsible for payment of all unpaid invoices that relate to any
capital expenditures, goods delivered or services performed in connection with
the Properties which are payable from the capital expenditure reserve accounts
in accordance with the terms of the Leases without regard to when such services
were performed or such goods were delivered.

 

10.1.6.          Bankruptcy Distributions. Any portion of bankruptcy
distributions (whether or not any Seller has filed its proof of claim as of the
date hereof) or payments pursuant to (i) settlement agreements (whether prepared
by Sellers’ in-house counsel or outside counsel), (ii) arrearage payment plans
by letters signed by Sellers or its agent(s), (iii) lease termination
agreements, (iv) promissory notes, or (v) judgments (whether already obtained by
Sellers or which result from lawsuits or proceedings filed prior to the Closing)
providing for the payment of specified sums, either in a lump sum or in
installments, in all cases which are applicable to the time period prior to the
Closing Date but payable after the Closing Date and actually received by Buyers,
shall be payable to Sellers.

 

10.1.7.          Survival. The provisions of this Section 10.1 shall survive the
Closing for ninety (90) days, to the extent any monies may be payable pursuant
to this Section 10.1 to either party subsequent to the transfer of title to the
Properties to Buyers.

 

10.2.    Closing Costs.

 

10.2.1.          Buyers and Seller shall each pay their own legal fees related
to the preparation of this Agreement and, except as otherwise provided herein,
all documents required to settle the transaction contemplated hereby. Except as
otherwise provided herein, Buyers shall pay all costs associated with their
investigation of the Properties, including the cost of appraisals,
architectural, engineering, credit and environmental reports.

 

10.2.2.          Sellers shall pay: (i) one-half (½) of Escrow Agent’s fees,
costs and expenses, (ii) the premium for the Standard Title Policy for the
Arizona, Indiana and Nevada Properties, (iii) all costs associated with the cure
or removal of any title objections by Buyers that Sellers are obligated or agree
to remove or cure (“Curative Costs”), and (iv) all transfer taxes and recording
fees, if any.

 

 19 

 

 

10.2.3.          Buyers shall pay: (i) one-half (½) of Escrow Agent’s fees,
costs and expenses, (ii) the cost of the Surveys and (iii) the cost of the
Standard Title Policy for the Oklahoma Property, ALTA Extended Title Policy
Coverage and any endorsements to the Title Policies if required by Buyers.

 

10.2.4.          All Closing costs not described above shall be borne by Sellers
and Buyers, respectively, in the matter customarily borne by sellers and buyers,
respectively, of real property in the county in which each Real Property is
located

 

11.        Damage or Destruction; Condemnation; Insurance. If at any time prior
to the Closing Date there is damage or destruction to any Property, the cost for
repair of which exceeds Two Hundred Fifty Thousand Dollars ($250,000) and the
Property cannot be restored to its original condition prior to the Closing, or
if more than five percent (5%) of the rentable area of the Building is condemned
or taken by eminent domain proceedings by any public authority, then, at Buyers’
option, this Agreement shall terminate, the Deposit shall be returned to Buyers,
and except as expressly set forth herein, neither party shall have any further
liability or obligation to the other hereunder.

 

If there is any damage or destruction or condemnation or taking, regardless of
the cost of any repair, and if Buyers elect not to terminate this Agreement as
herein provided (to the extent Buyers are entitled to do so), then (1) in the
case of a taking, all condemnation proceeds paid or payable to Sellers shall
belong to Buyers and shall be paid over and assigned to Buyers at the Closing,
and Sellers shall be paid at the Closing for the reasonable expenses incurred by
Sellers in connection with such taking; and (2) in the case of a casualty,
Sellers shall assign to Buyers all rights to any insurance proceeds paid or
payable under the applicable insurance policies, less any costs of collection
and any sums expended in restoration, and Sellers’ deductible shall be a credit
to Buyers against the Purchase Price, and the parties shall proceed with the
Closing without any reduction in the Purchase Price payable to Sellers.

 

12.         Remedies.

 

12.1.       Buyer Default. In the event Buyers breach or fail, without legal
excuse, to complete the purchase of the Properties or to perform their
obligations under this Agreement and such failure continues for five (5)
Business Days following receipt of written notice regarding same (other than the
failure of Buyers to deliver “Buyer’s Deliveries” pursuant to Section 9.3
hereunder, for which there shall be no grace or cure period), then Sellers
shall, as their exclusive remedy therefor, be entitled to receive the Deposit,
plus all interest earned and accrued thereon, as liquidated damages (and not as
a penalty) in lieu of, and as full compensation for, all other rights or claims
of Sellers against Buyers by reason of such default. Thereupon this Agreement
shall terminate and the parties shall be relieved of all further obligations and
liabilities hereunder, except as expressly set forth herein. Buyers and Sellers
acknowledge that the damages to Sellers resulting from Buyers’ breach would be
difficult, if not impossible, to ascertain with any accuracy, and that the
liquidated damage amount set forth in this Section represents both parties’ best
efforts to approximate such potential damages. Sellers hereby expressly waive
(a) any right to an action for specific performance of any provisions of this
Agreement and (b) to the greatest extent permitted by law, any and all other
rights and remedies available at law and equity.

 

 20 

 

 

12.2.       Seller Default. If the sale of the Properties is not consummated due
to a breach or default under this Agreement on the part of Sellers and such
failure continues for five (5) Business Days following receipt of written notice
regarding same, Buyers may, in their sole and absolute discretion, may elect, as
its sole and exclusive remedy, to (a) terminate this Agreement by providing
written notice to Seller, in which case the Deposit shall be refunded to
Purchaser, Seller shall promptly upon written request reimburse Buyer for all
out-of-pocket, third-party expenses actually incurred in connection with this
transaction (including, without limitation, all title, escrow, legal and
inspection fees and any other expenses incurred by Buyers in connection with the
performance of their due diligence review of the Properties) in an amount not to
exceed One Hundred Fifty Thousand and 00/100 Dollars ($150,000.00), and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive such termination, or (b) waive such default and
proceed to Closing without any reduction in or setoff against the Purchase
Price, or (c) obtain a court order for specific performance. IN NO EVENT SHALL
SELLER’S DIRECT OR INDIRECT MEMBERS, PARTNERS, SHAREHOLDERS, OWNERS OR
AFFILIATES, ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY
AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE
OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE.

 

13.         Possession. Possession of the Properties shall be tendered to Buyers
at the Closing, subject to the rights of tenants under the Leases and to the
other matters permitted pursuant to this Agreement.

 

14.         Notices. All notices and other communications provided for herein
shall be in writing and shall be sent to the address set forth below (or such
other address as a party may hereafter designate for itself by notice to the
other parties as required hereby) of the party for whom such notice or
communication is intended:

 

If to Buyers: Global Medical REIT Inc.   2 Bethesda Metro Center, Suite 440  
Bethesda, MD 20814   Attention:        Alfonzo Leon   Email:
               AlfonzoL@globalmedicalreit.com   Phone:              (202)
524-6853       With a copy to:       Cox, Castle & Nicholson LLP   2029 Century
Park East, 21 st Floor   Los Angeles, California 90067   Attention:        David
Lari   Email:                dlari@coxcastle.com   Phone:              (310)
284-2292

 

 21 

 

 

If to Sellers: CHP Partners, LP   c/o CNL Healthcare Properties, Inc.   450
South Orange Avenue, 14th Floor   Orlando, Florida 32801   Attention:
       Tracey B. Bracco, Esq.   Email:                 tracey.bracco@cnl.com  
Phone:               (407) 650-1000       With a copy to:       Lowndes,
Drosdick, Doster, Kantor & Reed, P.A.   215 North Eola Drive   Orlando, Florida
32801   Attention:         John D. Ruffier, Esquire   Email:
                john.ruffier@lowndes-law.com   Phone:               (407)
418-6414     If to Escrow Agent: First American Title Insurance Company   420 S.
Orange Avenue, Suite 250   Orlando, FL 32801   Attention:         Metta Grier  
Email:                 mgrier@firstam.com   Phone:               (407) 541-3224

 

Any such notice or communication shall be sufficient if sent by registered or
certified mail, return receipt requested, postage prepaid; by hand delivery; by
overnight courier service; or by e-mail (provided that such e-mail delivery is
confirmed by the sender, by delivery service or by mail in the manner previously
described within 24 hours after such transmission is sent). Any such notice or
communication shall be effective when delivered or when delivery is refused.

 

15.         Advisors. Buyers and Sellers each represent to the other that it has
not dealt with any advisor or agent in connection with this transaction other
than KeyBanc Capital Markets and HFF Securities, to whom Seller shall pay a
commission pursuant to a separate agreement if, as and when the Closing and
funding occur, but not otherwise. Each party hereby indemnifies and holds
harmless the other party from all loss, cost and expense (including reasonable
attorneys’ fees) arising out of a breach of its representation or undertaking
set forth in this Section 15. The provisions of this Section 15 shall survive
Closing or the termination of this Agreement without limit.

 

16.         Escrow Agent. Escrow Agent shall hold the Deposit in accordance with
the terms and provisions of this Agreement, subject to the following:

 

16.1.       Obligations. Escrow Agent undertakes to perform only such duties as
are expressly set forth in this Agreement and no implied duties or obligations
shall be read into this Agreement against Escrow Agent.

 

 22 

 

 

16.2.       Reliance. Escrow Agent may act in reliance upon any writing or
instrument or signature which it, in good faith, believes, and any statement or
assertion contained in such writing or instrument, and may assume that any
person purporting to give any writing, notice, advice or instrument in
connection with the provisions of this Agreement has been duly authorized to do
so. Escrow Agent shall not be liable in any manner for the sufficiency or
correctness as to form, manner and execution, or validity of any instrument
deposited in escrow, nor as to the identity, authority, or right of any person
executing the same, and Escrow Agent’s duties under this Agreement shall be
limited to those provided in this Agreement. Upon receipt by Escrow Agent from
either Buyers or Sellers of any notice or request (the “Escrow Demand”) to
perform any act or disburse any portion of the monies held by Escrow Agent under
the terms of this Agreement, Escrow Agent shall give written notice to the other
party (the “Notified Party”). If within seven (7) days after the giving of such
notice, Escrow Agent does not receive any written objection to the Escrow Demand
from the Notified Party, Escrow Agent shall comply with the Escrow Demand. If
Escrow Agent does receive written objection from the Notified Party in a timely
manner, Escrow Agent shall take no further action until the dispute between the
parties has been resolved.

 

16.3.        Indemnification. Unless Escrow Agent discharges any of its duties
under this Agreement in a negligent manner or is guilty of willful misconduct
with regard to its duties under this Agreement, Sellers and Buyers shall
indemnify Escrow Agent and hold it harmless from any and all claims,
liabilities, losses, actions, suits or proceedings at law or in equity, or other
expenses, fees, or charges of any character or nature, which it may incur or
with which it may be threatened by reason of its acting as Escrow Agent under
this Agreement; and in such connection Sellers and Buyers shall indemnify Escrow
Agent against any and all expenses including reasonable attorneys’ fees and the
cost of defending any action, suit or proceeding or resisting any claim in such
capacity.

 

16.4.       Disputes. If the parties (including Escrow Agent) shall be in
disagreement about the interpretation of this Agreement, or about their
respective rights and obligations, or the propriety of any action contemplated
by Escrow Agent, or the application of the Deposit, Escrow Agent shall hold the
Deposit until the receipt of written instructions from both Buyers and Sellers
or a final order of a court of competent jurisdiction. Escrow Agent shall be
indemnified for all costs and reasonable attorneys’ fees in its capacity as
Escrow Agent in connection with any such interpleader action and shall be fully
protected in suspending all or part of its activities under this Agreement until
a final judgment in the interpleader action is received.

 

16.5.       Counsel. Escrow Agent may consult with counsel of its own choice and
have full and complete authorization and protection in accordance with the
opinion of such counsel. Escrow Agent shall otherwise not be liable for any
mistakes of fact or errors of judgment, or for any acts or omissions of any
kind, unless caused by its negligence or willful misconduct.

 

16.6.       Interest. All deposits into the escrow shall be held by the Escrow
Agent in an interest bearing account. All interest earned on the Deposit shall
be deemed to be part of the Deposit and shall accrue to the benefit of Buyers
except to the extent the Deposit becomes payable to Sellers pursuant to Section
12.1. In such event the interest earned on the Deposit shall accrue to the
benefit of Seller.

 

 23 

 

 

17.      Indemnification.

 

17.1.      Survival. The representations and warranties, covenants and
obligations (including without limitations obligations of defense and
indemnification) of Sellers and Purchasers shall survive Closing or termination
of this Agreement until the date which is six (6) months after the Closing Date
(the “Survival Period”). Each party shall have the right to bring an action
against the other on the breach of a representation or warranty or covenant
hereunder or in the documents delivered by Seller at the Closing, but only on
the following conditions: (i) the party bringing the action for breach first
learns of the breach after Closing and files such action within the Survival
Period, and (ii) neither party shall have the right to bring a cause of action
for a breach of a representation or warranty or covenant unless the damage to
such party on account of such breach (individually or when combined with damages
from other breaches) equals or exceeds Twenty-Five Thousand and No/100 Dollars
($25,000). If the threshold set forth in the immediately preceding sentence is
met, Seller shall be liable to indemnify Purchaser for the entire amount of
Buyer’s damages including the initial $25,000.00. Neither party shall have any
liability after Closing for the breach of a representation or warranty or
covenant hereunder of which the other party hereto had actual knowledge as of
Closing. Notwithstanding any other provision of this Agreement, any agreement
contemplated by this Agreement, or any rights which Purchaser might otherwise
have at law, equity, or by statute, whether based on contract or some other
claim, Purchaser agrees that any liability of Seller to Purchaser will be
limited to Five Hundred Thousand and No/100 Dollars ($500,000); provided, that
Seller’s liability with respect to any undisclosed tenant improvement
allowances, tenant improvement obligations of Landlord, leasing commissions
and/or rent concessions with respect to any of the Leases shall not be subject
to any such limitation. The provisions of this Section 17.1 shall survive the
Closing. Any breach of a representation or warranty or covenant that occurs
prior to Closing shall be governed by Article 12.

 

17.2.       Seller’s Indemnification. From and after the Closing, Sellers shall
reimburse, indemnify, defend and hold harmless Buyers and Buyers’ employees,
agents, representatives, contractors and invitees (the “Buyer Indemnified
Parties”) from and against any and all damage, loss or liability resulting from:
(a) any Seller’s default in the performance of any representation, warranty or
covenant by Sellers under this Agreement, (b) non-contractual claims of
third-parties relating to the use, operation or ownership of the Properties
attributable to periods at or before the Closing, (c) breaches prior to the
Closing by any Seller of its obligations under any contract assigned to Buyers
in accordance with this Agreement, (d) any obligations with respect to any
contract relating to or affecting the Properties not assumed by Buyers, whether
allocable to a period prior to or after the Closing and (e) Sellers’ failure to
pay any expenses required under this Agreement.

 

17.3.       Buyers’ Indemnification. From and after the Closing, Buyers shall
reimburse, indemnify, defend and hold Sellers and Sellers’ employees, agents,
representatives, contractors and invitees harmless from and against any and all
damage, loss or liability resulting from: (a) any non-contractual claims of
third-parties relating to Buyers’ use, operation or ownership of the Properties,
in each case, first arising from and after the Closing, (b) breaches by any
Buyer on or after the Closing of its obligations under any Assigned Contract and
(c) Buyers’ failure to pay the expenses required under this Agreement; provided,
however, that the foregoing indemnity does not apply to any loss, liability,
cost, claim, damage or injury to the extent caused by acts or omissions of
Sellers or is otherwise subject to Seller’s indemnity obligations pursuant to
Section 17.2

 



 24 

 

 

17.4.       Indemnification Procedure; Notice of Indemnification Claim. If any
of Seller’s Indemnitees or Purchaser’s Indemnitees (as the case may be) (each,
an “Indemnitee”) is entitled to defense or indemnification under any other
provision in this Agreement (each, an “Indemnification Claim”), the Party
required to provide defense indemnification to such Indemnitee (the
“Indemnitor”) shall not be obligated to defend, indemnify and hold harmless such
Indemnitee unless and until such Indemnitee provides written notice to such
Indemnitor promptly after such Indemnitee has actual knowledge of any facts or
circumstances on which such Indemnification Claim is based or a Third-Party
Claim is made on which such Indemnification Claim is based, describing in
reasonable detail such facts and circumstances or Third-Party Claim with respect
to such Indemnification Claim. As used herein, the term “Third-Party Claim”
shall mean a pending or threatened claim or demand asserted by a third party
against an Indemnitee.

 

17.4.1.          Resolution of Indemnification Claim Not Involving Third-Party
Claim. If the Indemnification Claim does not involve a Third-Party Claim and is
disputed by the Indemnitor, the dispute shall be resolved by litigation or other
means of alternative dispute resolution as the Parties may agree in writing.

 

17.4.2.          Resolution of Indemnification Claim Involving Third-Party
Claim. If the Indemnification Claim involves a Third-Party Claim, the Indemnitor
shall have the right (but not the obligation) to assume the defense of such
Third-Party Claim, at its cost and expense, and shall use good faith efforts
consistent with prudent business judgment to defend such Third-Party Claim,
provided that (i) the counsel for the Indemnitor who shall conduct the defense
of the Third-Party Claim shall be reasonably satisfactory to the Indemnitee
(unless selected by Indemnitor’s insurance company, in which case Indemnitee
shall have no such approval rights), (ii) the Indemnitee, at its cost and
expense, may participate in, but shall not control, the defense of such
Third-Party Claim, and (iii) the Indemnitor shall not enter into any settlement
or other agreement which requires any performance by the Indemnitee, other than
the payment of money which shall be paid by the Indemnitor. The Indemnitee shall
not enter into any settlement agreement with respect to the Indemnification
Claim, without the Indemnitor’s prior written consent. If the Indemnitor elects
not to assume the defense of such Third-Party Claim, the Indemnitee shall have
the right to retain the defense of such Third-Party Claim and shall use good
faith efforts consistent with prudent business judgment to defend such
Third-Party Claim in an effective and cost-efficient manner.

 

17.4.3.          Accrual of Indemnification Obligation. Notwithstanding anything
to the contrary in this Agreement, the Indemnitee shall have no right to
indemnification against the Indemnitor for any Indemnification Claim which (i)
does not involve a Third-Party Claim but is disputed by Indemnitor until such
time as such dispute is resolved by written agreement or by a final,
non-appealable order of court of competent jurisdiction or (ii) which involves a
Third-Party Claim until such time as such Third-Party Claim is concluded,
including any appeals with respect thereto in the case of a claim in litigation.

 

 25 

 

 

17.5.        Guarantor Guaranty. CHP Partners, LP, a Delaware limited
partnership (“Guarantor”) is an affiliate of Sellers and, as a result thereof,
Guarantor receives a direct financial benefit from the transactions contemplated
by this Agreement. In consideration of the foregoing benefit, the Purchase Price
and other good and valuable consideration paid to Seller at Closing pursuant to
this Agreement and as a further inducement for Purchaser to enter into this
Agreement, Guarantor, hereby absolutely, unconditionally and irrevocably
guarantees the full and timely performance of the indemnification obligations,
covenants and conditions of Seller set forth in Section 17.2 above. The
provisions of this Section 17.5 shall expressly survive the Closing.

 

18.          Miscellaneous.

 

18.1.       Assignability. No Party shall assign this Agreement or any interest
therein to any person, without the prior written consent of the other Parties
which consent may be withheld in the other Parties’ sole discretion, except
however, Buyers shall have the right to designate any wholly-owned or
commonly-controlled subsidiary or affiliate of Buyers by providing written
notice to Sellers no later than five (5) Business Days prior to Closing.

 

18.2.       Governing Law; Bind and Inure. This Agreement shall be governed by
the law of the State of Maryland without regard to its conflicts of laws
principles and shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors, assigns and
personal representatives.

 

18.3.       Recording. Neither this Agreement nor any notice or memorandum
hereof shall be recorded in any public land record. A violation of this
prohibition shall constitute a material breach entitling the non-breaching party
to terminate this Agreement.

 

18.4.       Time of the Essence. Time is of the essence of this Agreement.

 

18.5.       Further Assurances. Each party will, whenever and as often as it
shall be requested to do so by the other party, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered any and all such
further conveyances, assignments, approvals, consents and any and all other
documents and do any and all other acts as may be necessary to carry out the
intent and purpose of this Agreement. The provisions of this Section 18.5 shall
survive the Closing.

 

18.6.       Exclusivity. Until the Closing Date or the date that this Agreement
is terminated, Sellers shall not enter into any contract, or enter into or
continue any negotiations, to sell the Properties to any person or entity other
than Buyers, nor will Sellers solicit proposals from, or furnish any non-public
information to, any person or entity other than Sellers’ agents, attorneys and
lenders and Buyers regarding the possible sale of the Property, except for such
disclosures as must be made in connection with obtaining the Oklahoma Property
ROFR Waiver.

 

18.7.       Intentionally Omitted.

 

18.8.       Headings. The headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

 

 26 

 

 

18.9.       Counterparts; Electronic Signatures. This Agreement may be executed
and delivered in any number of counterparts, each of which so executed and
delivered shall be deemed to be an original and all of which shall constitute
one and the same instrument. Facsimile and electronically transmitted signatures
shall for all purposes be treated as originals.

 

18.10.     Exhibits. All Exhibits which are referred to herein and which are
attached hereto or bound separately and initialed by the parties are expressly
made and constitute a part of this Agreement.

 

18.11.     Use of Proceeds to Clear Title. To enable Sellers to make conveyance
as herein provided, Sellers shall, at the time of Closing, direct the Escrow
Agent to use the Purchase Price or any portion thereof to clear the title of any
or all encumbrances or interests; provided that provision reasonably
satisfactory to Buyers’ attorney is made for prompt recording of all instruments
so procured in accordance with conveyancing practice in the jurisdiction in
which the applicable Property is located.

 

18.12.     Submission not an Offer or Option. The submission of this Agreement
or a summary of some or all of its provisions for examination or negotiation by
Buyers or Sellers does not constitute an offer by Sellers or Buyers to enter
into an agreement to sell or purchase the Properties, and neither party shall be
bound to the other with respect to any such purchase and sale until a definitive
agreement satisfactory to Buyers and Sellers in their sole discretion is
executed and delivered by both Sellers and Buyers.

 

18.13.     Entire Agreement; Amendments. This Agreement and the Exhibits and
Schedules hereto set forth all of the promises, covenants, agreements,
conditions and undertakings between the parties hereto with respect to the
subject matter hereof, and supersede all prior and contemporaneous agreements
and understandings, inducements or conditions, express or implied, oral or
written, except as contained herein. This Agreement may not be changed orally
but only by an agreement in writing, duly executed by or on behalf of the party
or parties against whom enforcement of any waiver, change, modification, consent
or discharge is sought.

 

18.14.     Attorneys’ Fees. In the event of any litigation arising out of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs.

 

18.15.     Waiver of Jury Trial. Each party to this Agreement hereby expressly
AND IRREVOCABLY waives any right to trial by jury of any claim, demand, action
or cause of action (each, an “Action”) (a) arising out of this Agreement,
including any present or future amendment thereof or (b) in any way connected
with or related or incidental to the dealings of the parties or any of them with
respect to this Agreement (as hereafter amended) or any other instrument,
document or agreement executed or delivered in connection herewith, or the
transactions related hereto or thereto, in each case whether such Action is now
existing or hereafter arising, and whether sounding in contract or tort or
otherwise and regardless of which party asserts such Action; and each party
hereby agrees and consents that any such Action shall be decided by court trial
without a jury, and that any party to this Agreement may file an original
counterpart or a copy of this Section 18.15 with any court as written evidence
of the consent of the parties to the waiver of any right they might otherwise
have to trial by jury. THIS WAIVER IS GIVEN KNOWINGLY AND VOLUNTARILY AFTER
CONSULTATION WITH COUNSEL.

 



 27 

 

 

18.16.     No Waiver. No waiver of any of the provisions of this Agreement shall
be deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver, nor shall a waiver
in any instance constitute a waiver in any subsequent instance. No waiver shall
be binding unless executed in writing by the party making the waiver.

 

18.17.     Rules of Construction. Article and Section captions used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement. All references to “Article” or “Sections” without reference to a
document other than this Agreement, are intended to designate articles and
sections of this Agreement, and the words “herein,” “hereof,” “hereunder,” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article or Section, unless specifically designated otherwise. The use
of the term “including” shall mean in all cases “including but not limited to,”
unless specifically designated otherwise. No rules of construction against the
drafter of this Agreement shall apply in any interpretation or enforcement of
this Agreement, any documents or certificates executed pursuant hereto, or any
provisions of any of the foregoing.

 

18.18.     Confidentiality. Neither Party shall make public disclosure with
respect to this transaction either before or after the Closing except:

 

(a)           as may be required by law, including without limitation disclosure
required under Freedom of Information Act (“FOIA”) request, securities laws, or
by the Securities and Exchange Commission, or by the rules of any stock
exchange, or in connection with any filing or registration;

 

(b)           to such attorneys, accountants, present or prospective sources of
financing, partners, directors, officers, employees and representatives of
either Party or of such Party’s advisors who need to know such information for
the purpose of evaluating and consummating the transaction, including the
financing of the transaction; and

 

(c)           either party may issue a press release (the “Press Release”) upon
full execution of this Agreement by all parties announcing the transactions
proposed herein including the purchase price or as may be permitted specifically
by the terms of this Agreement.

 

18.19.     Joint and Several Liability. All entities constituting “Seller”
hereunder shall be jointly and severally liable for the faithful performance of
the terms and conditions hereof, and of any other document executed in
connection herewith, to be performed by Sellers. All entities constituting
“Buyer” hereunder shall be jointly and severally liable for the faithful
performance of the terms and conditions hereof, and of any other document
executed in connection herewith, to be performed by Buyers.

 

 28 

 

 

18.20.    Section 1031 Exchange. Either party may consummate the purchase or
sale of the Property as part of a so-called like kind exchange (an “Exchange”)
pursuant to Section 1031 of the Code, provided that (i) the Closing shall not be
delayed or affected by reason of an Exchange nor shall the consummation or
accomplishment of any Exchange be a condition precedent or condition subsequent
to a party’s obligations under this Agreement; (ii) any party desiring an
Exchange shall effect its Exchange through an assignment of this Agreement, or
its rights under this Agreement, to a qualified intermediary and the other party
shall not be required to take an assignment of the purchase agreement for the
relinquished or replacement property or be required to acquire or hold title to
any real property for purposes of consummating such Exchange; and (iii) the
party desiring an Exchange shall pay any additional costs that would not
otherwise have been incurred by Buyers or Sellers had such party not consummated
its purchase or sale through an Exchange. Neither party shall by this agreement
or acquiescence to an Exchange desired by the other party (1) have its rights
under this Agreement affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to the other party that such
party’s Exchange in fact complies with Section 1031 of the Code. In connection
with such cooperation, Sellers agree, upon request of Buyers to “direct deed”
for actual interests in the property to designees of Buyers.

 

18.21.    REIT Status.

 

18.21.1.          Buyers’ REIT Status. Sellers acknowledges that Buyers are
subsidiaries of a publicly registered company (“GMR”) and that GMR is a real
estate investment trust (“REIT”). Sellers further acknowledges that as a REIT,
GMR is subject to certain filing and reporting requirements in accordance with
federal laws and regulations, including, but not limited to, regulations
promulgated by the Securities and Exchange Commission. Accordingly, and
notwithstanding any provision of this Agreement or the provisions of any other
existing agreement between the parties hereto to the contrary, Buyers may
publicly file, disclose, report or publish any and all information related to
this transaction that may be reasonably interpreted as being required by federal
law or regulation. Sellers further agree that they shall fully cooperate with
Buyers in complying with any and all laws, regulations, ordinances, requirements
and restrictions in maintaining its status as a REIT. The provisions of this
Section 18.21.1 shall survive the Closing.

 

18.21.2.          Sellers’ REIT Status. Buyers acknowledges that Sellers are
subsidiaries of a publicly registered company (“CHP”) and that CHP is a REIT.
Sellers further acknowledges that as a REIT, CHP is subject to certain filing
and reporting requirements in accordance with federal laws and regulations,
including, but not limited to, regulations promulgated by the Securities and
Exchange Commission. Accordingly, and notwithstanding any provision of this
Agreement or the provisions of any other existing agreement between the parties
hereto to the contrary, Sellers may publicly file, disclose, report or publish
any and all information related to this transaction that may be reasonably
interpreted as being required by federal law or regulation. Buyers further agree
that they shall fully cooperate with Sellers in complying with any and all laws,
regulations, ordinances, requirements and restrictions in maintaining its status
as a REIT. The provisions of this Section 18.21.2 shall survive the Closing.

 

[Signature Page Follows]

 

 29 

 

 

Signature Page to
Purchase Agreement

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 



SELLER: CHP SURPRISE AZ REHAB OWNER, LLC, a   Delaware limited liability company
          By: /s/ John F. Starr     Name:  John F. Starr     Its: Senior Vice
President           CHP MISHAWAKA IN REHAB OWNER, LLC, a   Delaware limited
liability company           By: /s/ John F. Starr     Name:  John F. Starr    
Its: Senior Vice President           CHP LAS VEGAS NV REHAB OWNER, LLC, a  
Delaware limited liability company           By: /s/ John F. Starr     Name: 
John F. Starr     Its: Senior Vice President           CHP OKLAHOMA CITY OK
REHAB OWNER, LLC   a Delaware limited liability company           By: /s/ John
F. Starr     Name:  John F. Starr     Its: Senior Vice President

 

 S-1 

 

 

Signature Page to
Purchase Agreement

 

The undersigned, CHP Partners, LP, a Delaware limited partnership and the parent
of the Sellers under this Agreement, hereby joins in this Agreement for the sole
and exclusive purposes of guaranteeing the indemnification obligations of the
Sellers as set forth in Section 17.5 above and for no other purposes whatsoever:

 



  GUARANTOR:       CHP PARTNERS, LP,   a Delaware limited partnership        
By: CHP GP, LLC,     a Delaware limited liability company,     its sole General
Partner             By: CNL HEALTHCARE PROPERTIES, INC.,       a Maryland
corporation,       its Managing Member                 By: /s/ John F. Starr    
    John F. Starr         Chief Operating Officer

 

 S-2 

 

 

Signature Page to
Purchase Agreement

 

BUYER: GMR SURPRISE, LLC,   GMR SOUTH BEND, LLC,   GMR LAS VEGAS, LLC,   GMR
OKLAHOMA NORTHWEST, LLC,   each, a Delaware limited liability company       By:
Global Medical REIT L.P.,     a Delaware limited partnership,     its Sole
Member               By: Global Medical REIT GP LLC,       a Delaware limited
liability company,       its General Partner               By: Global Medical
REIT, Inc.,         a Maryland corporation,         its sole Member

 

  By: /s/ Robert Kiernan     Name: Robert Kiernan     Title:   CFO

 

 S-3 

 

 

CONSENT OF ESCROW AGENT

 

The undersigned Escrow Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Escrow Agent under said Agreement and (iii) be bound by said
Agreement in the performance of its duties as Escrow Agent; provided, however,
the undersigned shall have no obligations, liability or responsibility under (i)
this Consent or otherwise unless and until said Agreement, fully signed by the
parties, has been delivered to the undersigned or (ii) any amendment to said
Agreement unless and until the same shall be accepted by the undersigned in
writing.

 



DATED: March 12, 2019   FIRST AMERICAN TITLE       INSURANCE COMPANY            
    By: /s/ Metta Grier       Name:  Metta Grier       Its: Sr Commercial Closer



 

 S-4 

 

 

List of Exhibits

 

Exhibit “A” Description of Land     Exhibit “B” List of Leases     Exhibit “C”
List of Contracts     Exhibit “D” Intentionally Deleted     Exhibit “E” Form of
Deed     Exhibit “F” Form of Bill of Sale     Exhibit “G” Form of Assignment and
Assumption of Leases, Contracts and Security Deposits     Exhibit “H” Form of
Assignment of Intangible Property     Exhibit “I” Form of Non-Foreign Affidavit
    Exhibit “J” Form of Certificate of Representations and Warranties    
Exhibit “K” Property Information     Exhibit “L” Tenant Estoppel Certificate    
Schedule 2 Earn Out Conditions     Schedule 10.1.5 Capital Expenditure Reserve
Accounts

 

 List of Exhibits 

 

 

Exhibit “A-1”

 

DESCRIPTION OF THE LAND
(Arizona Property)

 

The Land referred to herein below is situated in the County of Maricopa, State
of Arizona, and is described as follows:

 

LOT 6A, OF RE-PLAT OF LOT 6 OF THE RE-PLAT OF LOT 2 & 6 OF BELL & DYSART
COMMERCE CENTER, AS SHOWN IN BOOK 1183 OF MAPS, PAGE 23, RECORDS OF MARICOPA
COUNTY, ARIZONA.

  

 

Exhibit “A-1” – Page 1

 

 

 

Exhibit “A-2”

 

DESCRIPTION OF THE LAND
(Indiana Property)

 

Land referred to herein below is situated in the County of St Joseph, State of
Indiana, and is described as follows:

 

PARCEL I:

LOT NUMBERED THREE (3) AS SHOWN ON THE PLAT OF THE ELM ROAD MEDICAL CAMPUS,
RECORDED ON NOVEMBER 16, 2007, AS DOCUMENT NUMBER 0745026 IN THE OFFICE OF THE
RECORDER OF ST. JOSEPH COUNTY.

 

PARCEL II:

EASEMENT RIGHTS FOR USE AND ENJOYMENT OF COMMON AREAS, PUBLIC UTILITIES AND
INGRESS AND EGRESS IN AND TO THE PRIVATE ROADWAY EASEMENTS KNOWN AS BODNAR
BOULEVARD AND TROYER TRAIL AS SHOWN ON THE RECORDED PLAT OF ELM ROAD MEDICAL
CAMPUS, RECORDED NOVEMBER 16, 2007 AS DOCUMENT NUMBER 0745026 IN THE OFFICE OF
THE RECORDER OF ST. JOSEPH COUNTY.

 

PARCEL III:

RIGHTS AND EASEMENTS TO USE THE COMMON AREAS AS CONTAINED WITHIN THE DECLARATION
OF PROTECTIVE COVENANTS & RESTRICTIONS FOR ELM ROAD MEDICAL CAMPUS, RECORDED
DECEMBER 21, 2007 AS DOCUMENT 0749133, AS AMENDED BY AMENDMENT TO DECLARATION
RECORDED JANUARY 18, 2008 AS DOCUMENT 0802055, AS AMENDED BY THE FIRST AMENDMENT
TO THE DECLARATION OF PROTECTIVE COVENANTS & RESTRICTIONS FOR ELM ROAD MEDICAL
CAMPUS, RECORDED DECEMBER 4, 2009 AS DOCUMENT 0939788, AS LAST AMENDED BY THE
SECOND AMENDMENT TO THE DECLARATION OF PROTECTIVE COVENANTS AND RESTRICTIONS FOR
ELM ROAD MEDICAL CAMPUS RECORDED APRIL 1, 2013 AS DOCUMENT NO. 1309386.

  

 

Exhibit “A-2” – Page 1

 

 

 

Exhibit “A-3”

 

DESCRIPTION OF THE LAND
(Nevada Property)

 

THE WEST HALF (W ½) OF THE NORTHWEST QUARTER (NW ¼) OF THE SOUTHEAST QUARTER (SE
¼) OF THE NORTHWEST QUARTER (NW ¼) OF SECTION 32, TOWNSHIP 21 SOUTH, RANGE 60
EAST, M.D.M, CLARK COUNTY, NEVADA.

 

EXCEPTING THEREFROM THE NORTH 30 FEET AND THE WEST 30 FEET TOGETHER WITH THAT
CERTAIN SPANDREL AREA IN THE NORTHWEST CORNER THEREOF AS CONVEYED TO THE COUNTY
OF CLARK BY GRANT, BARGAIN, SALE DEED RECORDED DECEMBER 05, 2005 IN BOOK
20051205 AS DOCUMENT NO. 05274 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA.

 

 

Exhibit “A-3” – Page 1

 

 

 

Exhibit “A-4”

 

DESCRIPTION OF THE LAND

(Oklahoma Property)

 

Tract 1: 

A TRACT OF LAND BEING PART OF THE SOUTH HALF (S/2) OF THE SOUTHEAST QUARTER
(SE/4) OF THE SOUTHWEST QUARTER (SW/4) OF SECTION 10, TOWNSHIP THIRTEEN (13)
NORTH, RANGE FOUR (4) WEST OF THE INDIAN MERIDIAN, OKLAHOMA CITY, OKLAHOMA
COUNTY, OKLAHOMA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

 

COMMENCING AT A FOUND CUT X IN THE PAVEMENT BEING THE SOUTHWEST CORNER OF SAID
SECTION TEN (10); THENCE NORTH 00°16'02'' WEST ALONG THE WEST LINE OF SAID
SECTION TEN (10) A DISTANCE OF 771.00 FEET; THENCE NORTH 89°39'11" EAST A
DISTANCE OF 1422.90 FEET TO THE TRUE POINT OF BEGINNING, THENCE N 89°39"11" EAST
A DISTANCE OF 854.04 FEET; THENCE SOUTH 12°23"21" WEST A DISTANCE OF 137.34
FEET; THENCE SOUTH 30°28T4" WEST A DISTANCE OF 165.43 FEET TO A POINT ON THE
NORTH RIGHT OF WAY OF THE JOHN KILPATRICK TURNPIKE; THENCE ON A CURVE TO THE
LEFT IN A SOUTHWESTERLY DIRECTION ALONG THE NORTH RIGHT OF WAY OF THE JOHN
KILPATRICK TURNPIKE AN ARC LENGTH OF 98.27 FEET, HAVING A RADIUS OF 21,810.92
FEET AND A CHORD BEARING OF SOUTH 89°25'25" WEST AND A CHORD LENGTH OF 98.27
FEET; THENCE SOUTH 77°4l'28" WEST ALONG THE NORTH RIGHT OF WAY OF THE JOHN
KILPATRICK TURNPIKE A DISTANCE OF 255.80 FEET; THENCE ON A CURVE TO THE LEFT IN
A SOUTHWESTERLY DIRECTION ALONG THE NORTH RIGHT OF WAY OF THE JOHN KILPATRICK
TURNPIKE AN ARC LENGTH OF 392.71 FEET, HAVING A RADIUS OF 21,760.92 FEET AND A
CHORD BEARING OF SOUTH 88°07'00" WEST AND A CHORD LENGTH OF 392.70 FEET; THENCE
NORTH 00°00'00" EAST A DISTANCE OF 339.98 FEET, TO THE TRUE POINT OF BEGINNING,
CONTAINING 5.81 ACRES MORE OR LESS. SAID LEGAL WAS WRITTEN BY J. STEVEN FOX ON
SEPTEMBER 27, 2011 USING OKLAHOMA STATE PLANE NORTH AS A BASIS OF BEARING.

 

Tract 2:

The nonexclusive easements, if any, appurtenant to Tract 1 that are created by
or pursuant to that certain Declaration of Covenants, Conditions and
Restrictions for Gaillardia Commercial Development dated effective as of October
15, 2004 and recorded October 15, 2004 at Book 9496, Page 126, in the records of
the County Clerk of Oklahoma County, Oklahoma.

 

Tract 3:

The nonexclusive easements appurtenant to Tract 1 that are created by or
pursuant to that certain Reciprocal Easement Agreement by and between MacArthur
Memorial, LLC, an Oklahoma limited liability company, and Oliver Real Estate
Holdings, LLC, an Oklahoma limited liability company, dated November 14, 2006
and recorded December 4, 2006 at Book 10321, Page 1212, in the records of the
County Clerk of Oklahoma County, Oklahoma.

 

Tract 4:

The nonexclusive easements appurtenant to Tract 1 that are created by or
pursuant to that certain Declaration of Reciprocal Easement Declaration by
MacArthur Memorial, LLC, an Oklahoma limited liability company, dated May 12,
2010, recorded May 14, 2010 at Book 11366, Page 286, in the records of the
County Clerk of Oklahoma County, Oklahoma, and re-recorded May 21, 2010 at Book
11370, Page 1239, in the records of the County’ Clerk of Oklahoma County,
Oklahoma.

 

 

Exhibit “A-4” – Page 1

 

 

 

Exhibit “B”

 

LIST OF LEASES
(Listed by Property)

 

Oklahoma City Inpatient Rehabilitation Hospital

 

Lease Agreement dated October 17, 2011 by and between TST Oklahoma City, LLC and
Mercy Rehabilitation Hospital, LLC

 

Guaranty of Lease dated October 17, 2011 given by Centerre Healthcare
Corporation to guarantee the financial commitments and obligations of Mercy
Rehabilitation Hospital, LLC related to certain premises leases to Tenant by TST
Oklahoma City, LLC

 

Confirmation of Commencement Date dated October 17, 2011 by and between TST
Oklahoma City, LLC and Mercy Rehabilitation Hospital, LLC

 

Assignment and Assumption of Leases and Deposits dated July 14, 2015 by and
between TST Oklahoma City, LLC and CHP Oklahoma City OK Rehab Owner, LLC

 

South Bend Inpatient Rehabilitation Hospital

 

Built to Suite Facility Lease Agreement dated February 27, 2009 by and between
Elm Road MOB II, LLC and Saint Joseph Regional Medical Center-South Bend Campus,
Inc.

 

Lease Amendment dated March 28, 2013 by and between Elm Road MOB II, LLC and
Saint Joseph Regional Medical Center-South Bend Campus, Inc.

 

General Assignment and Assumption Agreement dated March 28, 2013 by and between
Elm Road MOB II, LLC and TST Mishawaka IRF, LLC

 

Assignment and Assumption of Leases and Deposits dated July 15, 2014 by and
between TST Mishawaka IRF, LLC and CHP Mishawaka IN Rehab Owner, LLC

 

Cobalt Rehabilitation Hospital of Surprise

 

Lease Agreement dated December 30, 2015 by and between CHP Surprise AZ Rehab
Owner, LLC and Cobalt Rehabilitation Hospital IV, LLC

  

 

Exhibit “B” – Page 1

 

 

 

Las Vegas Inpatient Rehabilitation Hospital

 

Lease Agreement dated January 30, 2006 by and between LVRH Properties, LLC and
Las Vegas Rehabilitation Hospital

 

Addendum to Lease dated January 30, 2006 by and between LVRH Properties, LLC and
Las Vegas Rehabilitation Hospital, LLC

 

Amendment No 1 to the Lease dated January 30, 2009 by and between LVRH
Properties, LLC and Las Vegas Rehabilitation Hospital

 

Amendment No 2 to Lease dated May 2, 2009 by and between LVRH Properties, LLC
and Las Vegas Rehabilitation Hospital

 

Amendment No 3 to Lease dated March 12, 2009 by and between LVRH Properties, LLC
and Las Vegas Rehabilitation Hospital

 

Amendment No 4 to Lease dated June 30, 2009 by and between LVRH Properties, LLC
and Las Vegas Rehabilitation Hospital

 

Lease Assignment and Amendment dated June 1, 2010 by and between LVRH
Properties, LLC, Las Vegas Rehabilitation Hospital, LLC and HealthSouth
Rehabilitation Hospital of Desert Canyon, LLC

 

Guaranty of Lease dated June 1, 2010 by and between HealthSouth Corporation in
favor of LVRH Properties, LLC

 

Assignment and Assumption of Agreement dated April 8, 2011 by and between LVRH
Properties, LLC and TST Las Vegas, LLC

 

Assignment and Assumption of Leases and Deposits dated July 15, 2014 by and
between TST Las Vegas, LLC and CHP Las Vegas NV Rehab Owner, LLC

 

Letter regarding Guaranty of Lease dated January 24, 2018 from Encompass Health
Corporation to CHP Las Vegas NV Rehab Owner, LLC

  

 

Exhibit “B” – Page 2

 

 

 

Exhibit “C”

 

LIST OF CONTRACTS
(Listed by Property)

 

Arizona Property - None

 

Indiana Property - Accounting Services Agreement dated July 15, 2014 by and
between CHP Mishawaka IN Rehab Owner, LLC and Holladay Property Services
Midwest, Inc.

 

Nevada Property - Accounting Services Agreement dated July 15, 2014 by and
between CHP Las Vegas NV Rehab Owner, LLC and Holladay Property Services
Midwest, Inc.

 

Oklahoma Property - Accounting Services Agreement dated July 15, 2014 by and
between CHP Oklahoma City OK Rehabilitation Hospital and Holladay Property
Services Midwest, Inc.

  

 

Exhibit “C” – Page 1

 

 

  

Exhibit “D”

 

[Intentionally Deleted]

  

 

Exhibit “D” – Page 1

 

 

  

Exhibit “E”

 

FORM OF DEED

 

[Adapt to local form; Subject to review by Buyer’s local counsel]

 

This instrument was prepared
by and should be returned to:

 

[_______________________________]

[_______________________________]

[_______________________________]

[_______________________________]

 

LIMITED WARRANTY DEED

 

THIS LIMITED WARRANTY DEED, made and executed as of the ____ day of __________
20__ by [____________], a [____________], having a mailing address at
[____________] (hereinafter referred to as the “Grantor”) to and in favor of
[____________], a Delaware limited liability company, whose address is c/o CNL
Healthcare Properties, Inc., 450 South Orange Avenue, Orlando, Florida 32801,
Attention: General Counsel and Senior Vice President (hereinafter referred to as
the “Grantee”);

 

WITNESSETH:

 

That the Grantor, for and in consideration of the sum of TEN DOLLARS ($10.00)
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by these presents does grant, bargain, sell, alien, remise,
release, convey, and confirm unto the Grantee that certain piece, parcel or
tract of land situated in [____________] County, [____________], more
particularly described as follows, to wit: SEE EXHIBIT “A” (hereinafter referred
to as the “Subject Property”);

 

TOGETHER WITH all the tenements, hereditaments, easements and appurtenances,
including riparian rights, if any, thereto belonging or in anywise appertaining;

 

TO HAVE AND TO HOLD the Subject Property in fee simple forever;

 

AND the Grantor does hereby covenant with and warrant to the Grantee that the
Grantor is lawfully seized of the Subject Property in fee simple; that the
Grantor has good right and lawful authority to sell and convey the Subject
Property; and that the Grantor fully warrants the title to the Subject Property
and will defend the same against the lawful claims of all persons claiming by,
through or under the Grantor, but against none other;

 

THE conveyance made herein, however, is expressly made SUBJECT TO ad valorem
real property taxes and assessments for the year 20__ and thereafter, not yet
due and payable, and the easements and restrictions described on EXHIBIT “B”
attached hereto, the reference to which shall not operate to reimpose or modify
the same.

 

 

Exhibit “E” – Page 1

 

 

 

IN WITNESS WHEREOF, the Grantor has caused these presents to be executed and
delivered in manner and form sufficient to bind it as of the day and year first
above written.

 

Signed, sealed and delivered in the presence of:  
[                                              ], a
[                                           ]                     Name:        
    By:               Name:               Title:
                                             Name:                    
(CORPORATE SEAL)



 

STATE OF _____________________

COUNTY OF _____________________

 

The foregoing instrument was acknowledged before me this ____ day of __________,
20__ by [____________], as [____________] of [____________], a
___________________________, on behalf of the _______________. He is personally
known to me or has produced ___________________________ as identification.

 

(NOTARY SEAL)         Signature of Notary Public       Typed or Printed Name of
Notary       Commission No.:       My Commission Expires:

 

 

Exhibit “E” – Page 2

 

 

 

Exhibit “F”

 

Form of
BILL OF SALE

(__________ Property)

 

________________________, a ________________________ (“Seller”), for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, hereby grants, bargains, sells, transfers and delivers to GMR
___________________, LLC a Delaware limited liability company (“Buyer”), all of
the fixtures, equipment, furniture, furnishings, appliances, supplies and other
personal property of every nature and description attached or pertaining to, or
otherwise used in connection with the real property described on Exhibit A (the
“Real Property”) attached hereto and located within the Real Property
(collectively, the “Personal Property”), but specifically excluding from the
Personal Property any accounting software or related items, all property leased
by Seller or owned by tenants or others, if any, to have and to hold the
Personal Property unto Buyer, its successors and assigns, forever.

 

Seller grants, bargains, sells, transfers and delivers the Personal Property in
its “AS IS” condition, WITH ALL FAULTS, IF ANY, and makes no representations or
warranties, direct or indirect, oral or written, express or implied, as to
title, encumbrances and liens, merchantability, condition or fitness for a
particular purpose or any other warranty of any kind, all of which
representations and warranties are expressly hereby disclaimed and denied.

 

Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Purchase Agreement.

 

[Signatures appear on following page]

 

 

Exhibit “F” – Page 1

 

 

 

Signature Page to
Bill of Sale

 

SELLER: _________________________________,   a _______________________________

 

  By:       Name:       Its:  

 

BUYER: GMR ________________, LLC,   a Delaware limited liability company

 

  [*GMR entity TBD*]               By: Global Medical REIT L.P.,     a Delaware
limited partnership,     its Sole Member                 By: Global Medical REIT
GP LLC,       a Delaware limited liability company,       its General Partner  
                By: Global Medical REIT, Inc.,         a Maryland corporation,  
      its sole Member                     By:             Name:           Title:

 

ATTACH:

 

Exhibit A – Real Property Description

 

 

Exhibit “F” – Page 2

 

 

 

Exhibit “G”

 

Form of

ASSIGNMENT AND ASSUMPTION OF LEASES, CONTRACTS AND

SECURITY DEPOSITS

(__________ Property)

 

DATE:   _______________________, 20__

 

ASSIGNOR:   _____________________, a ____________________

 

ASSIGNEE:   GMR ______________, LLC, a Delaware limited liability company

 

RECITALS:

 

WHEREAS, Assignor and Assignee have entered into that certain Purchase and Sale
Agreement dated as of __________________ __, 20__ (the “Purchase Agreement”),
wherein Assignor agreed to sell and Assignee agreed to buy certain real property
described in Exhibit A attached hereto and the improvements located thereon (the
“Property”); and

 

WHEREAS, Assignee desires to assume and Assignor desires to assign to Assignee
all of Assignor’s interest (i) as landlord, under the leases described in
Exhibit B attached hereto and incorporated herein pertaining to the Property,
including any security deposits, letters of credit, advance rentals, or like
payments held by Assignor in connection with the Leases, and all guaranties of
such leases (collectively, the “Leases”), and (ii) as owner, under the service
contracts (the “Contracts”) described in Exhibit C attached hereto and
incorporated herein pertaining to the Property.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

 

1.          Assignment. Assignor conveys and assigns to Assignee all of
Assignor’s right, title and interest in and to the Leases and the Contracts,
together with the right to receive any and all sums and proceeds arising out of
said Leases and Contracts, from and after the date of conveyance of the Property
by Assignor to Assignee (the “Conveyance Date”).

 

2.          Assumption. Assignee assumes and agrees to be bound by all of
Assignor’s liabilities and obligations pursuant to the Leases and the Contracts,
if any, and agrees to perform and observe all of the covenants and conditions
contained in the Leases and the Contracts, from and after the Conveyance Date.

 

3.          Indemnification. Assignee covenants and agrees to indemnify and hold
harmless Assignor for, from and against any actions, suits, proceedings or
claims, and all costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred in connection therewith, arising out of any breach of
any of the Leases or the Contracts by Assignee to the extent occurring from and
after the Conveyance Date. Assignor covenants and agrees to indemnify and hold
harmless Assignee for, from and against any actions, suits, proceedings or
claims, and all costs and expenses, including, without limitation, reasonable
attorneys’ fees, incurred in connection therewith, arising out of any breach of
any of the Leases or the Contracts by Assignor to the extent occurring prior to
the Conveyance Date.

 



 

Exhibit “G” – Page 1

 

 

 

4.          Binding Effect. This Assignment shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

 

5.          Construction; Definitions. This Assignment shall be construed
according to _______________ law, without regard to its conflicts of laws
principles. Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Purchase Agreement.

 

6.          Counterparts. This Assignment may be executed in counterparts, which
taken together shall constitute one original instrument.

 

DATED as of the day and year first above written.

 

[Signatures Appear on Following Page]

 

 

Exhibit “G” – Page 2

 

 

 

Signature Page to
Assignment and Assumption of Leases,
Contracts and Security Deposits

 



SELLER: _________________________________,   a _______________________________

 

  By:       Name:        Its:  



 

BUYER: GMR ________________, LLC,   a Delaware limited liability company

 

  [*GMR entity TBD*]               By: Global Medical REIT L.P.,     a Delaware
limited partnership,     its Sole Member                 By: Global Medical REIT
GP LLC,       a Delaware limited liability company,       its General Partner  
                By: Global Medical REIT, Inc.,         a Maryland corporation,  
      its sole Member                     By:             Name:           Title:

 

ATTACH:

 

Exhibit A - Property Description

Exhibit B - Leases

Exhibit C – Contracts

 

 

Exhibit “G” – Page 3

 

 

 

Exhibit “H”

 

Form of
ASSIGNMENT OF INTANGIBLE PROPERTY

(__________ Property)

 

DATE:   _______________________, 20__

 

ASSIGNOR:   _____________________, a ____________________

 

ASSIGNEE:   GMR ______________, LLC, a Delaware limited liability company

 

RECITALS:

 

A.           Assignor presently owns the real property described in Exhibit A to
this Assignment and the improvements and personal property located thereon (the
“Property”).

 

B.           Assignor and Assignee have entered into that certain Purchase and
Sale Agreement dated as of _____________, 20__ (the “Purchase Agreement”),
wherein Assignor agreed to sell and Assignee agreed to buy the Property;

 

C.           Assignor desires to sell the Property to Assignee, and in
connection therewith, Assignor desires to assign to Assignee and Assignee
desires to acquire Assignor’s interest, if any, in and to the following
described rights, interests and property inuring to the benefit of Assignor and
relating to the Property.

 

FOR VALUABLE CONSIDERATION, the receipt and adequacy of which are hereby
acknowledged, Assignor agrees as follows:

 

1.          Assignment. Assignor assigns, transfers, sets over, and conveys to
Assignee, to the extent the same are assignable, all of Assignor’s right, title,
and interest, if any, in and to (i) any warranties and/or guaranties, express or
implied, from contractors, builders, manufacturers, and/or suppliers inuring to
the benefit of Assignor and relating to the Property, (ii) any licenses, permits
and approvals relating to the Property, (iii) any service marks, logos and trade
names, (iv) all plans, drawings and specifications and (v) any development
rights.

 

2.          Binding Effect. This Assignment shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns.

 

3.          Construction; Definitions. This Assignment shall be construed
according to _____________ law, without regard to its conflicts of laws
principles. Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Purchase Agreement.

 

DATED as of the day and year first above written.

 

 

Exhibit “H” – Page 1

 

 

 



ASSIGNOR: _________________________________,   a _______________________________

 

  By:       Name:         Its:  



 

ASSIGNEE: GMR ________________, LLC,   a Delaware limited liability company

 

  [*GMR entity TBD*]               By: Global Medical REIT L.P.,     a Delaware
limited partnership,     its Sole Member                 By: Global Medical REIT
GP LLC,       a Delaware limited liability company,       its General Partner  
                By: Global Medical REIT, Inc.,         a Maryland corporation,  
      its sole Member                     By:             Name:           Title:

 

ATTACH:

 

Exhibit A - Property Description

 

 

Exhibit “H” – Page 2

 

 

 

Exhibit “I”

 

NON-FOREIGN AFFIDAVIT

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by _______________________, a
_____________________ (“Seller”), the undersigned hereby certifies the
following:

 

1.          Seller is not a foreign person, foreign corporation, foreign
partnership, foreign trust, or foreign estate (as those terms are defined in the
Internal Revenue Code and Income Tax Regulations);

 

2.          Seller’s U.S. taxpayer identification number is
______________________; and

 

3.          Seller’s address is
_______________________________________________________.

 

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both. Under
penalties of perjury, the undersigned declares that it has examined this
certification and to its knowledge and belief it is true, correct, and complete,
and further declares that it has authority to sign this document.

 

Date: As of ________________, 20__

 



  _________________________________,   a _______________________________



 

  By:       Name:       Its:  

 

 

Exhibit “I” – Page 1

 

 

 

Exhibit “J”

 

Form of
CERTIFICATE OF REPRESENTATIONS AND WARRANTIES

 

[Letterhead of Party Giving Certificate (Seller or Buyer)]

 

_______________________, 20__

 

[Name of Party Receiving Certificate (Seller or Buyer)]
[Address of Party Receiving Certificate]
[City, State]

 

Ladies and Gentlemen:

 

The undersigned hereby certifies that all of the representations and warranties
made by it in Section ____ of the Purchase and Sale Agreement dated as of
_____________________, 20__ (the “Purchase Agreement”) between the undersigned,
as [insert Seller or Buyer], and you, as [insert Seller or Buyer], are true and
correct as of the date hereof in all material respects, except as follows:
[insert “none” or exceptions], which shall survive the date hereof for the
period and subject to the limitations provided in the Purchase Agreement, and
thereafter shall be null and void. The undersigned further ratifies and confirms
the continued applicability of, and the understandings and agreements of the
undersigned set forth in, such Section ____.

 



  Very truly yours,       _________________________________,   a
_______________________________

 

  By:       Name:       Its:  

 

 

Exhibit “J” – Page 1

 

 

 

Exhibit “K”

 

PROPERTY INFORMATION

 

I.Existing Title Policy

 

2.Underlying Title Documents

 

3.Existing Survey, site plan

 

4.[Intentionally Omitted]

 

5.Property Level Operating Statements (Year to Date)

 

6.Current Year Budget

 

7.Broker’s Sale Package

 

8.General Ledger Report

 

9.CAM Reconciliation/CAM Budget:

 

a)Current Year CAM Estimates; and

 

b)Back up documentation to support CAM Reconciliation:

 

1)Operating Expense Recovery Schedule;

 

2)Schedule of Tenant Reimbursements (i.e. electricity sub-metered) previously
billed; and

 

3)Tenant ledgers (to show what was actually billed).

 

10.Tenant Financial Reports, certified personal financial statement of any lease
guarantors

 

11.Tenant Contact List

 

12.Service Contracts

 

13.Utility Bills, list of all accounts with service providers, past two years

 

14.Property Tax Bills (Current year and Previous 2 years), special assessment
info if any

 

15.Property Insurance -, both Tenant Certificates and Property Casualty and
Liability including loss run reports, and if applicable, Elevation Certification
for Flood Insurance

 

16.Personal Property Inventory

 

17.Aged Receivables Report

 

 

Exhibit “K” – Page 1

 

 

 

18.Existing Environmental Reports

 

19.Site/Floor/Building Plans (as-builts), CAD files if applicable

 

20.BOMA square footage calculations

 

21.Existing Seismic Report (if applicable)

 

22.Certificate of Occupancy (shell and all suites)

 

23.Property photos; interior and exterior, aerials

 

24.REA (Declarations) (if any)

 

25.Schedule of Litigation (if any)

 

26.Building Permits and Warranties (roof, mechanical, construction)

 

27.Zoning Compliance Letter, note violations, if any

 

28.Property Management Contract

 

29.Development Agreement (if any)

 

30.Association Documents, shared parking agreements, shared services, if any,
applicable budgets

 

31.Lease Abstracts, if available

 

32.Tenant Leases (including all amendments, exhibits and correspondence)

 

33.List of open base building and tenant improvement construction, architectural
or consultant agreements

 

34.Existing licenses and permits (including, without limitation, all licenses,
permits, consents, authorizations, approvals, registrations and certificates
issued by any governmental authorities or agencies affecting the applicable
Properties which are held by Sellers or by affiliates of Sellers (or by property
manager(s) for the benefit of Sellers)

 

SELLERS TO PROVIDE BUYERS WITH CURRENT FINANCIALS, ALL ORIGINAL TENANT LEASES
(INCLUDING ALL AMENDMENTS, EXHIBITS AND CORRESPONDENCE) WITHIN ONE (1) BUSINESS
DAY FOLLOWING THE CLOSE OF ESCROW.

 

 

Exhibit “K” – Page 2

 

 

 

Exhibit "L”

 

Form of
TENANT ESTOPPEL CERTIFICATE

 

From:                   (“Tenant”)         To:                   (“Buyer”)      
                (“Landlord”)                       (“Buyer’s Lender”)        
Lease: Lease dated ______________, _______, between    
______________________________________________________________, a    
________________________________________________________________,     and
___________________________________________________________, a    
___________________________________________, as amended, modified or
supplemented by ______________________________
___________________________________ [list all amendments, addenda, letter
agreements and the like] (as so amended, modified and supplemented, the
“Lease”).         Premises: Suite(s) _______, consisting of a total of
______________ rentable square feet, (the “Premises”) located in the building
known as _________________, having an address of ____________, ____________,
____________ (the “Building”).

 

Tenant hereby certifies to Landlord and Buyer as follows:

 

1.          Tenant is the current Tenant under the Lease. The Lease is in full
force and effect and is the only lease, agreement or understanding between
Landlord and Tenant affecting the Premises and any rights to parking. The Lease
has not been modified, altered or amended, except as follows: [commencement
agreements, modifications, assignments or amendments to the Lease and all letter
agreements or, if none, state “None”.]

 

 

Exhibit “L” – Page 1

 

 

 

2.          The initial term of the Lease commenced on ___________________,
20____ , and the current term will expire on ____________________________,
_____. The Tenant has an outstanding option to renew the Lease (which has not
been waived or lapsed) for ___________________________ (_____) additional
______________ following the expiration date of the current term. Tenant has
accepted and is presently occupying the Premises.

 

3.          The base rent under the Lease is currently $______ per month.
[Tenant’s current estimated operating expense rent is $________ per month.]
Tenant’s pro rata share of operating expenses for the Building is ______%.
Tenant has fully paid all rent and other sums payable under the Lease on or
before the date of this Certificate and Tenant has not paid any rent more than
one month in advance.

 

4.          Tenant is not in default under any of the provisions of the Lease,
and no event has occurred and no circumstance exists which, with the passage of
time or the giving of notice by Landlord, or both, would constitute such a
default.

 

5.          To Tenant’s knowledge, Landlord is not in default under any of the
provisions of the Lease, and no event has occurred and no circumstance exists
which, with the passage of time or the giving of notice by Tenant, or both,
would constitute such a default.

 

6.          All construction to be performed and the improvements to be
installed by Landlord on the Premises as a condition to Tenant’s acceptance of
the Premises, if any, have been completed and fully accepted by Tenant. All
amounts to be paid by Landlord to Tenant for work performed by Tenant pursuant
to any tenant improvement allowance have been paid in full. Any and all other
leasing incentives, amounts which the Lease expressly requires to be paid by
Landlord to Tenant or amounts to be credited against Tenant rent due under the
Lease for any reason (exclusive of operating expense adjustments as may be
applicable under the Lease) have been fully paid or credited as applicable, and
no such amounts remain outstanding or remain to be credited.

 

7.          All construction to be performed and the improvements to be
installed by Tenant on the Premises, if any, have been completed. All amounts to
be paid by Tenant for such construction and/or improvements have been paid in
full.

 

8.          As of the date of this Certificate, Tenant has no defenses, offsets
or credits against the payment of rent and other sums due or to become due under
the Lease or against the performance of any other of Tenant’s obligations under
the Lease.

 

9.          Tenant has paid to Landlord a security deposit in the amount of
$____________ [alternatively: Landlord is holding a letter of credit to secure
Tenant’s obligation under the Lease is the amount of $_______________]. [The
obligations of Tenant are guaranteed by ________________, in accordance with the
terms of the guaranty dated _______________.]

 

10.         Tenant has not subleased, assigned, pledged, hypothecated, or
otherwise encumbered all or any portion of its interest in the Lease.

 

11.         Tenant has no existing right of refusal, right of offer, or
expansion rights, except _____________ (all other rights, if any, having been
waived or deemed waived). Tenant has no purchase option or other right to
purchase the Premises or the Building.

 

 

Exhibit “L” – Page 2

 

 

 

12.         There are no actions, voluntary or involuntary, pending against the
Tenant under the bankruptcy laws of the United States or any state thereof.

 

13.         The Premises is being operated as an inpatient rehabilitation
facility, having ___ number of beds or Residents.

 

14.         As of the date hereof, Tenant holds the following
licenses:_____________________ (collectively, the “Current Licenses”). The
Premises is in full compliance with the Current Licenses, and Tenant has not
received any written notice from a governmental authority (including, without
limitation, ____________________) alleging any violation under any Current
Licenses that has not been previously remedied or stating any intention to
cancel, terminate, suspend, or not renew any of the Current Licenses. There are
no open or outstanding plans of correction with respect to the Premises.

 

15.         [ADD TO ESTOPPEL FOR OKLAHOMA FACILITY ONLY] All obligations of
Landlord under that certain Development Agreement dated of October 17, 2011, by
and among TST Oklahoma City, LLC, as Owner and predecessor-in-interest to
Landlord, The Sanders Trust, as Developer, and Tenant (the “Development
Agreement”) have been satisfied. Tenant acknowledges that upon its acquisition
of the Building, Buyer will not assume the Development Agreement, will not be a
party to the Development Agreement and will not have any of the obligations of
Owner thereunder.

 

16.         Tenant understands that this Certificate is required in connection
with Buyer’s acquisition of the Building, and Tenant agrees that Landlord,
Buyer, Buyer’s Lender and their respective assigns (including any parties
providing financing for the Building) will, and shall be entitled to, rely on
the truth of this Certificate. Tenant agrees that such parties will, and shall
be entitled to, rely on the representations in this Certificate as being true
and correct and continuing to be made, unless Tenant notifies Landlord and Buyer
of a change in this Certificate prior to the closing.

 

17.         The party executing this document on behalf of Tenant represents
that he/she has been authorized to do so on behalf of Tenant.

 

EXECUTED on this _____ day of _________________, 20___.

 



  TENANT       _________________________________,   a
_______________________________

 

  By:       Name:       Its:  

 

 

Exhibit “L” – Page 3

 

 

 

Schedule 2

 

EARN OUT CONDITIONS

 

The Earn-Out relates to and shall be applicable to the Purchase Price allocated
to the Arizona Property. If the Earn-Out Sale occurs on or before May 31, 2019,
Sellers shall receive an earn-out in the amount of One Million Dollars
($1,000,000) (the “Earn-Out Amount”), which Buyers shall pay in a single
lump-sum payment upon the expiration of the Survival Period in Section 17.1,
subject to a right of offset against any amounts subject to claims brought by
Buyers against Sellers under Section 17.1 prior to such date. Buyer shall
deliver written notice to Seller evidencing completion of any Earn-Out Sale
prior to 11:59 PM Eastern on May 31, 2019.

 

As used herein, the term “Earn-Out Sale” shall mean the proposed merger or
acquisition, direct or indirect, of the current tenant occupying the Arizona
Property by a reputable operator with (or having a guarantor with) an EBITDAR at
the time of the acquisition of no less than $25,000,000 as determined on a
rolling twelve-month basis.

 

As used herein, the term “EBITDAR” shall mean, for any period, such entity’s net
operating income, adjusted to add thereto, (i) interest expense; (ii) income tax
expense; (iii) depreciation and amortization expense; and (iv) rental expense.
Buyer shall use commercially reasonable efforts to approve any Earn-Out Sale
prior to May 31, 2019.

 

 

Schedule 2

 

 

 

Schedule 10.1.5

 

CAPITAL EXPENDITURE RESERVE ACCOUNTS

 

Cobalt Rehabilitation Hospital of Surprise - $96,743.54 (see attached detail)

 

South Bend Inpatient Rehabilitation Hospital - $270,295.16 (see attached detail)

 

 

Schedule 10.1.5

 

 

 

Capital Expenditure Reserve Accounts

 

Property Owner  Property Name  Bank  Statement Date  Balance                 CHP
Surprise AZ Rehab Owner, LLC  Cobalt Rehabilitation Hospital of Surprise  Mutual
of Omaha Bank  1/31/2019  $96,743.54                  CHP Mishiwaka IN Rehab
Owner, LLC  South Bend Inpatient Rehabilitation Hospital  Key Bank  2/28/2019 
$270,295.16 

 



 

Schedule 10.1.5

 

 